      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 1 of 81




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 DARRYL J. ALVARADO (253213)
   RACHEL A. COCALIS (312376)
 3 655 West Broadway, Suite 1900
   San Diego, CA 92101
 4 Telephone: 619/231-1058
   619/231-7423 (fax)
 5 dalvarado@rgrdlaw.com
   rcocalis@rgrdlaw.com
 6
   Lead Counsel for Lead Plaintiff
 7
                               UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10
   YORK COUNTY ON BEHALF OF THE               ) Case No. 4:20-cv-07835-JSW
11 COUNTY OF YORK RETIREMENT FUND, )
   Individually and on Behalf of All Others   ) CLASS ACTION
12 Similarly Situated,                        )
                                              ) CONSOLIDATED COMPLAINT FOR
13                               Plaintiff,   ) VIOLATION OF THE FEDERAL
                                              ) SECURITIES LAWS
14         vs.                                )
                                              )
15 HP INC., DION J. WEISLER, CATHERINE )
   A. LESJAK, ENRIQUE LORES, AND              )
16 RICHARD BAILEY,                            )
                                              )
17                               Defendants.  )
                                              ) DEMAND FOR JURY TRIAL
18

19

20

21

22

23

24

25

26

27

28


     4816-1772-1318.v1
      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 2 of 81




 1                                                     TABLE OF CONTENTS
 2                                                                                                                                           Page
 3
     I.       INTRODUCTION AND SUMMARY OF THE FRAUD...................................................1
 4
     II.      NATURE OF THE ACTION ..............................................................................................5
 5
     III.     JURISDICTION AND VENUE ..........................................................................................5
 6
     IV.      THE PARTIES.....................................................................................................................6
 7
     V.       SUBSTANTIVE ALLEGATIONS .....................................................................................8
 8
              A.         For the Newly Spun-Off HP, the Printing Supplies Business Was
 9                       Everything ................................................................................................................8

10            B.         HP’s Key Supplies Metrics ......................................................................................9

11            C.         Leading Up to the Class Period, Investors Probed About Declining
                         Supplies Revenue and Channel Inventory .............................................................10
12
              D.         Before the Class Period, Defendants Reassured the Market that HP Was
13                       “All About Supplies” at HP’s Inaugural Security Analyst Meeting ......................10

14            E.         During the Class Period, Defendants Continued Their Refrain: the Printing
                         Supplies Business Was the Key Driver of Profits .................................................13
15
              F.         Defendants Engaged in a Pull-in Scheme that Rendered Their Statements
16                       About the Supplies Business Misleading ...............................................................14

17            G.         Defendants Misrepresented Channel Inventory .....................................................18

18            H.         Defendants Knew or Were Reckless in Not Knowing of the Pull-in
                         Scheme and the Falsity of Their Class Period Statements .....................................18
19
              I.         At the End of the Class Period, Defendants Revealed the Full Extent of the
20                       Adverse Impacts of the Scheme, Causing the Price of HP Stock to Decline
                         Precipitously ..........................................................................................................20
21
     VI.      THE SEC CEASE-AND-DESIST ORDER AND SETTLEMENT ..................................21
22
              A.         The SEC Found that HP Engaged in Prohibited Gray Marketing that
23                       Eroded Supplies’ Gross Margins and Cannibalized Sales, Causing Its
                         Public Statements to Be Misleading ......................................................................22
24
              B.         The SEC Order Found that HP Used “Accelerations” to Meet Supplies
25                       Sales Targets, Causing Its Public Statements to Be Misleading ............................23

26            C.         The SEC Order Found that HP’s Reported Channel Inventory Metrics
                         “Only Told Part of [HP’s Channel Inventory] Story” ...........................................25
27
     VII.     DEFENDANTS’ MISLEADING STATEMENTS AND OMISSIONS ...........................26
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                                                                 -i-
     4816-1772-1318.v1
      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 3 of 81




 1

 2                                                                                                                                          Page
 3
              A.         The Context in Which Defendants’ Misleading Statements and Omissions
 4                       Were Made .............................................................................................................26

 5            B.         Materially Misleading Statements and Omissions Regarding Supplies
                         Pricing, Gross Margins, and Operating Profit Margins .........................................27
 6
              C.         Materially Misleading Statements and Omissions Regarding Supplies
 7                       Channel Inventory..................................................................................................37

 8            D.         Materially Misleading Statements and Omissions Regarding Supplies
                         Revenue..................................................................................................................44
 9
     VIII.    DEFENDANTS ACTED WITH SCIENTER ...................................................................50
10
              A.         Defendants’ Admissions of Their Detailed Involvement in and Hands-On
11                       Management of the Supplies Business Supports Scienter .....................................50

12                       1.         Defendants Acknowledged Repeatedly that It’s “ All About
                                    Supplies” ....................................................................................................50
13
                         2.         Defendants Were Laser Focused on Supplies Pricing and
14                                  Discounts....................................................................................................51

15                       3.         Defendants Performed Detailed Operational Reviews of the
                                    Supplies Business.......................................................................................53
16
                         4.         Defendants Set and Monitored Specific Forecasts for Supplies
17                                  Channel Inventory......................................................................................54

18                       5.         The Four Box Model: Defendants Used It “Extensively” and
                                    Updated It with New Data “Every Week” .................................................56
19
                         6.         Defendants Were Highly Experienced in Monitoring HP’s Channel
20                                  Inventory Levels ........................................................................................58

21            B.         The Newly Formed and Supplies-Focused Nature of HP Supports Scienter ........62

22            C.         Defendants’ Conscious Omission of Tier 2 Inventory from Their Public
                         Statements Supports Scienter.................................................................................63
23
              D.         Defendants Weisler’s and Lesjak’s SOX Certifications and Signing of
24                       SEC Filings Support Scienter ................................................................................65

25            E.         The Magnitude of the Scheme Supports Scienter ..................................................65

26 IX.        LOSS CAUSATION ..........................................................................................................68

27 X.         APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND THE
              FRAUD-ON-THE-MARKET DOCTRINE ......................................................................71
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                                                               - ii -
     4816-1772-1318.v1
        Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 4 of 81




 1

 2                                                                                                                                      Page
 3
      XI.        THE STATUTORY SAFE HARBOR DOES NOT APPLY TO DEFENDANTS’
 4               MISLEADING STATEMENTS AND MATERIAL OMISSIONS ..................................72

 5 XII.          CLASS ACTION ALLEGATIONS ..................................................................................72

 6 COUNT I For Violation of §10(b) of the 1934 Act and Rule 10b-5 Against All
         Defendants .........................................................................................................................73
 7
   COUNT II For Violation of §20(a) of the 1934 Act Against All Defendants ...............................74
 8
   XIII. PRAYER FOR RELIEF ....................................................................................................74
 9
   XIV. JURY DEMAND ...............................................................................................................75
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
      cv-07835-JSW                                                                                                                        - iii -
      4816-1772-1318.v1
      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 5 of 81




 1            1.         Lead Plaintiff Maryland Electrical Industry Pension Fund (“Lead Plaintiff” or the

 2 “Pension Fund”), individually and on behalf of all others similarly situated, by Lead Plaintiff’s

 3 undersigned counsel, allege the following based upon personal knowledge as to Lead Plaintiff and

 4 Lead Plaintiff’s own acts and upon investigation as to all other matters conducted by and through its

 5 counsel, which included, among other things, a review of Securities and Exchange Commission

 6 (“SEC”) filings by HP Inc. (“HP” or the “Company”), transcripts of HP’s public conference calls

 7 and meetings, press releases issued by the Company, media reports about the Company, and

 8 interviews with third parties conducted by attorneys and/or investigators retained by attorneys. Lead

 9 Plaintiff’s investigation of the facts underlying this action continues, and Lead Plaintiff believes that

10 substantial additional evidentiary support will exist for the allegations set forth herein after a

11 reasonable opportunity for discovery.

12 I.         INTRODUCTION AND SUMMARY OF THE FRAUD
13            2.         This case concerns a straightforward fraudulent scheme – HP and its chief executive

14 officer (“CEO”), Dion J. Weisler (“Defendant Weisler”); chief financial officer (“CFO”), Catherine

15 A. Lesjak (“Defendant Lesjak”); President Enrique Lores (“Defendant Lores”); and President

16 Richard Bailey (“Defendant Bailey”) (collectively, the “Defendants”) engaged in a concealed pull-in

17 scheme whereby Defendants – in violation of HP policy – accelerated, or pulled-in, sales to

18 artificially inflate the results of HP’s most important business segment. Defendants’ undisclosed

19 scheme rendered their Class Period (November 6, 2015 through June 21, 2016) statements regarding

20 profit margins, channel inventory levels, and revenues materially misleading.

21            3.         Days before the Class Period, Hewlett-Packard Company (“HPC”) split into two

22 separate public companies, with HP maintaining the Printing and Personal Systems businesses.

23 Within the Printing segment was the Supplies business, which was HP’s most important business

24 unit and which provided almost all of HP’s profits. As Defendant Weisler declared, “[o]ur business

25 as a whole generates the vast majority of its profit from our Printing segment,” particularly through

26 the sale of supplies such as toner and other printing supplies. One HP analyst “estimate[d] supplies

27 account for 110%” of HP’s operating profit, concluding that “supplies growth is the most important

28 driver of profit growth for HP.” Thus, truthful information regarding the Supplies business was
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        -1-
     4816-1772-1318.v1
      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 6 of 81




 1 critical given the segment’s fundamental and, indeed singular, importance to HP’s profitability and

 2 growth. In particular, analysts and investors were keenly focused on Supplies profit margins,

 3 channel inventory levels, and revenue trends – the most critical metrics to evaluating HP’s financial

 4 health.

 5            4.         In the months leading up the Class Period, Printing and Supplies revenues had

 6 declined for multiple quarters in a row and Supplies channel inventory levels were elevated.

 7 Analysts took note and probed frequently about these concerning metrics. After all, increasing

 8 channel inventory was understood by investors as a risk to future revenues and a sign of weak

 9 demand. So Defendant Lesjak told investors exactly what they wanted to hear, assuring investors

10 that “[w]e expect to reduce [Supplies] channel inventory levels in the second half” of 2015 and that

11 “[w]e are going to bring channel inventory levels back down.” To further bolster investor

12 confidence, Defendants held an inaugural Security Analyst Meeting just prior to the Class Period

13 during which they repeatedly and adamantly assured the market that “[e]very action that . . . we’re

14 launching [has] one common objective. Improve our supplies business.” Defendants also assured

15 investors that “[w]e’re always focused on the channel inventory.” Defendants emphasized no fewer

16 than 10 times during the inaugural meeting that the new HP was “all about supplies,” leading

17 investors to believe that the Supplies business would generate strong, reliable growth for the new

18 HP.

19            5.         During the Class Period, Defendants continued their assurances about the health and

20 prospects of the Supplies business while concealing the pull-in scheme and its dire impacts on HP’s

21 most important financial metrics. The pull-in scheme, albeit devastating to the Company, was

22 actually quite simple. First, it involved the use of “gray marketing” – the practice of selling supplies

23 to channel partners at steep discounts who then sold those supplies outside of their assigned

24 territories and further down the inventory channel. Gray marketing was strictly forbidden by HP

25 policy because it erodes profit margins, cannibalizes sales in other regions, and leads to channel

26 inventory build-up. Indeed, engaging in the practice was a fireable offense under HP policy.

27 Second, the pull-in scheme involved accelerating, or pulling-in, sales that would have occurred, if

28 at all, in later periods by offering extraordinary discounts to induce channel partners to purchase
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        -2-
     4816-1772-1318.v1
      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 7 of 81




 1 supplies that they did not want or need. As one internal HP presentation explained, accelerations

 2 amount to “pay[ing] the channel to take additional shipments within a given quarter” in order to hit

 3 sales quotas. An internal e-mail from during the Class Period confirmed that HP knew its

 4 distribution partners “d[id] not want to carry the level of toner that we push into their

 5 warehouses. . . . [b]ut we push more toner in to help deliver on our financial plans.” The

 6 widespread use of gray marketing and accelerated sales had the effect of lowering profit margins,

 7 cannibalizing future revenues, and increasing channel inventory levels.

 8            6.         Although the ongoing pull-in scheme had a negative impact on profit margins,

 9 channel inventory levels, and future revenues throughout the Class Period, Defendants falsely

10 blamed the disappointing results on external factors outside of their control. First, when operating

11 profit margins and gross margins continued to disappoint, Defendants told investors that this was

12 due to “currency movements” and “aggressive pricing” by competitors. Second, Defendants assured

13 investors repeatedly that channel inventories were “declining” and that Weeks of Supply (“WOS”) –

14 the metric used by the market to assess HP’s channel inventory health – was “within [HP’s] target

15 ranges.” Third, Defendants assured investors throughout the Class Period that Supplies revenue was

16 “on track” and “[s]tabilizing,” when the opposite was true. In reality, as a result of the pull-in

17 scheme, Supplies margins and profits eroded, channel inventories ballooned, and HP’s efforts to

18 stabilize revenues fell woefully “off track.” Additionally, Defendants’ channel inventory statements

19 were incomplete and misleading because, unbeknownst to investors, HP’s references to channel

20 inventory included only its “Tier 1” channel inventory, not the inventory held by “Tier 2” channel

21 partners further down the distribution chain.

22            7.         Defendants knew or recklessly disregarded that the pull-in scheme rendered their

23 Class Period statements misleading. By their own admission, the Supplies business was Defendants’

24 primary focus – as they intoned repeatedly, “it’s all about supplies.” Further, Defendant Weisler led

25 Quarterly Business Reviews (“QBRs”) for HP’s Printing segment during which Defendants “dove

26 deep” into the minutiae of the Supplies business and its performance. In addition, Defendant Lesjak,

27 as the head of the Finance Department, set channel inventory ceilings and conducted detailed

28 operational reviews of the Supplies business during which she would “drill down” on Supplies’
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                     -3-
     4816-1772-1318.v1
      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 8 of 81




 1 pricing, operating profits, and margins. Defendants were equally immersed in channel inventory

 2 levels. As Defendant Weisler stated in no uncertain terms: “[W]e are on it. We’re on it every single

 3 day by country. We know exactly how much inventory we have.” And Defendant Lesjak’s Finance

 4 Department monitored WOS inventory targets using weekly “flash” reports that compared quarterly

 5 inventory metrics against HP’s budget based on the actual performance of past weeks and the

 6 anticipated performance for future weeks.

 7            8.         As the Class Period progressed, Defendants ramped up their efforts to hide the true

 8 state of HP’s Supplies business and the adverse impacts of the pull-in scheme. Indeed, as HP

 9 exceeded its WOS ceilings, which only included Tier 1 inventory, HP’s worldwide executives

10 commanded their region heads to stay within their publicly disclosed WOS ranges, yet still meet

11 sales quotas. Accordingly, regional heads engaged in “simultaneous sell-in/sell-through deals”

12 whereby supplies sold to Tier 1 distributors immediately passed through to Tier 2 distributors and

13 therefore out of the inventory metrics communicated to the market, despite the fact that the supplies

14 remained in the channel. Through these deals, Defendants inflated Supplies sales without any

15 visible channel inventory implications to the market, thereby creating an incomplete picture of HP’s

16 channel inventory health. Indeed, although these deals allowed Defendants to cover-up their

17 scheme, they only increased inventory build-up because the sales were not based on end-user

18 demand.

19            9.         When the effects of the pull-in scheme and the true extent of the channel inventory

20 problems could no longer be concealed, investors were blindsided with a series of negative

21 disclosures proximately caused by the pull-in scheme. Beginning in November 2015 and continuing

22 through the end of the Class Period, Defendants announced disappointing margins and revenue and

23 recognized the need to clear out $700 million in excess Supplies channel inventory, resulting in a

24 corresponding reduction of $700 million in Supplies revenue. Through these partial disclosures, the

25 truth was slowly revealed regarding the dire impact of the pull-in scheme on HP’s most important

26 metrics, causing HP’s stock price to decline and investors to suffer significant monetary damage.

27            10.        Notably, Defendants’ scheme was confirmed by the SEC. Specifically, on September

28 30, 2020, the SEC issued a cease and desist order finding that HP violated the federal securities laws,
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        -4-
     4816-1772-1318.v1
      Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 9 of 81




 1 including provisions of the Securities Exchange Act of 1934 (“1934 Act”) prohibiting misleading

 2 statements, inaccurate SEC filings, and the employment of a “course of business which operates or

 3 would operate as a fraud or deceit upon the purchaser, in the offer or sales of securities.” Order

 4 Instituting Cease-and-Desist Proceedings Pursuant to §8A of the Securities Act of 1933 and §21C of

 5 the Securities Exchange Act of 1934, Making Findings, and Imposing Remedial Sanctions and a

 6 Cease-and-Desist Order (Ex. A) (the “SEC Order”), ¶¶50-51. The SEC Order found that, during the

 7 Class Period, HP engaged in the pull-in scheme – employing gray marketing and accelerated sales

 8 based on unsustainable discounts – which rendered its Class Period statements concerning profit

 9 margins, inventory, and revenues materially misleading. The SEC Order also imposed a $6,000,000

10 sanction against HP.

11 II.        NATURE OF THE ACTION
12            11.        This is a federal securities class action on behalf of all purchasers of HP common

13 stock (the “Class”) between the Class Period (November 6, 2015 and June 21, 2016, inclusive),

14 seeking to pursue remedies under §§10(b) and 20(a) of the 1934 Act, as amended by the Private

15 Securities Litigation Reform Act of 1995 (“PSLRA”) and Rule l0b-5 promulgated thereunder (17

16 C.F.R. §240.10b-5).

17 III.       JURISDICTION AND VENUE
18            12.        The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the 1934

19 Act (15 U.S.C. §§78j(b) and 78t(a)), and SEC Rule 10b-5(a)-(c) promulgated thereunder (17 C.F.R.

20 §240.10b-5). This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

21 §1331 and §27 of the 1934 Act.

22            13.        Venue is proper in this district pursuant to 28 U.S.C. §1391(b) and §27 of the 1934

23 Act. Substantial acts in furtherance of the alleged fraud or the effects of the fraud have occurred in

24 this district. Many of the acts charged herein, including the dissemination of materially false and/or

25 misleading information, occurred in substantial part in this district. In addition, the Company’s

26 principal executive offices are located in this district.

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         -5-
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 10 of 81




 1            14.        In connection with the acts, transactions, and conduct alleged herein, Defendants

 2 directly and indirectly used the means and instrumentalities of interstate commerce, including the

 3 U.S. mail, interstate telephone communications, and the facilities of a national securities exchange.

 4 IV.        THE PARTIES
 5            15.        Lead Plaintiff, which is a multiemployer non-contributory defined-benefit pension

 6 fund, has provided pension and related benefits to over 3,000 participants and their beneficiaries for

 7 40 years. As detailed in Lead Plaintiff’s previously-filed certification (see ECF Nos. 19 at 5, 20-2,

 8 20-3), the Pension Fund purchased HP common stock at artificially inflated prices during the Class

 9 Period and suffered damages as a result of Defendants’ alleged misconduct.

10            16.        Defendant HP is a Delaware corporation with its principal executive offices located in

11 Palo Alto, California. HP common stock trades on the New York Stock Exchange (“NYSE”) under

12 the symbol “HPQ.”1

13            17.        Defendant Weisler served as CEO of HP during the Class Period. In addition,

14 Weisler served as a member of HP’s Board of Directors throughout the Class Period. Prior to HP’s

15 spin-off from the Hewlett-Packard Company, Weisler was the Executive Vice President of the

16 Printing and Personal Systems Group of HPC from June 2013 until the spin-off in November 2015,

17 and the Senior Vice President and Managing Director, Printing and Personal Systems, Asia Pacific

18 and Japan (“APJ”), from January 2012 to June 2013. Weisler stepped down as CEO effective

19 November 1, 2019.

20            18.        Defendant Lesjak served as CFO of HP during the Class Period. In the eight years

21 prior to HP’s spin-off, Lesjak was the CFO for HPC. Lesjak reported directly to Defendant Weisler

22 during the Class Period. Lesjak regularly attended HP Board of Directors meetings during the Class

23 Period. Lesjak retired as CFO effective February 28, 2019.

24            19.        Defendant Lores served as the President of HP’s Imaging & Printing business during

25 the Class Period. Lores was appointed to that role by Defendant Weisler immediately prior to the

26   1
      HP’s fiscal year (“FY”) 2016 began November 1, 2015 and ended on October 31, 2016. As
   such, HP’ fiscal quarters during the Class Period are as follows: November 1, 2015 to January 31,
27
   2016 (“Q1 2016”); February 1, 2016 to April 30, 2016 (“Q2 2016”); and May 1, 2016 to July 31,
   2016 (“Q3 2016”).
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                           -6-
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 11 of 81




 1 start of the Class Period, coinciding with HP’s spin-off. Lores reported directly to Defendant

 2 Weisler during the Class Period. Prior to that role, Lores held various senior executive positions at

 3 HPC since 2000, including President of HPC’s Europe, Middle East, and Africa (“EMEA”) region in

 4 2015. Lores is the current President and CEO of HP.

 5            20.        Defendant Bailey was the President of HP’s APJ region during the Class Period.

 6 Bailey was appointed to that that role by Defendant Weisler immediately prior to the start of the

 7 Class Period, coinciding with HP’s spin-off. According to Bailey’s HP executive biography:

 8 “[d]uring his tenure [as the President of APJ], Richard and his team transformed the business and

 9 consistently delivered strong results in HP’s fastest growing region.” Bailey reported directly to

10 Defendant Weisler during the Class Period. Prior to that role, Bailey held various senior executive

11 positions at HPC since 2006, including Vice President of HPC’s Imaging & Printing Group in the

12 South Pacific division (Australia and New Zealand). From May 2013 to July 2020 when Bailey left

13 HP, he spent the vast majority of his career working in Palo Alto, California.

14            21.        Defendants Weisler, Lesjak, Lores, and Bailey (collectively, the “Individual

15 Defendants”), because of their positions with the Company, possessed the power and authority to

16 control the contents of the Company’s reports to the SEC, press releases, and presentations to

17 securities analysts, money and portfolio managers, and institutional investors, i.e., the market.

18            22.        The Individual Defendants were provided with copies of the Company’s reports and

19 press releases alleged herein to be misleading prior to, or shortly after, their issuance and had the

20 ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

21 positions and access to material non-public information available to them, the Individual Defendants

22 knew that the adverse facts specified herein had not been disclosed to, and were being concealed

23 from, the public, and that the representations that were being made were then materially false and/or

24 misleading. The Individual Defendants are liable for the false statements pleaded herein.

25            23.        Each Defendant is liable as a participant in a fraudulent scheme and course of

26 business that operated as a fraud or deceit on purchasers of HP common stock by engaging in the

27 violative conduct alleged herein, which caused HP common stock to trade at artificially inflated

28 prices during the Class Period.
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      -7-
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 12 of 81




 1 V.         SUBSTANTIVE ALLEGATIONS
 2            A.         For the Newly Spun-Off HP, the Printing Supplies Business Was
                         Everything
 3
              24.        On or about November 1, 2015, HPC split into two separate public companies.
 4
     Following the split, HP maintained HPC’s legacy Printing and Personal Systems businesses. 2 As
 5
     Defendant Lores made clear during HP’s inaugural Security Analyst Meeting, held on September 15,
 6
     2015 – just weeks before the split was finalized – the new HP’s “business is all about printing.”
 7
     Indeed, Defendant Lesjak highlighted during the meeting that nearly 80% of the new Company’s
 8
     total operating profit stemmed from its Printing business.
 9
              25.        HP’s Printing business provides consumer and commercial printer hardware, supplies,
10
     solutions, and services. HP’s Personal Systems segment provides commercial and consumer
11
     computers and related software, support, and services. Within HP’s Printing segment is the Supplies
12
     business. The Supplies business consists of printing supplies, such as toner, ink cartridges, and
13
     related printing supplies.
14
              26.        The Supplies business was vital to HP’s success. As one analyst noted, “Supplies are
15
     obviously where the profits are in the printing business . . . .” As the Wall Street Journal explained,
16
     this is because “HP historically sold printers at a loss and then made money selling ink cartridges for
17
     them.”3 Defendant Lores put it simply: “We lose money on printers. We make money on supplies.”
18
     Likewise, in response to an analyst question about HP’s “core business,” Defendant Weisler
19
     explained, “our business as a whole generates the vast majority of its profit from our Printing
20
     segment . . . . We lose money, generally speaking, when we place a unit” and make back money
21
     over time as supplies go into those units.
22
              27.        Ink cartridges, and other similar supplies, are so profitable for HP because, as
23
     explained in an analyst report, “the materials required to make printer cartridges are relatively
24

25   2
      The other company that spun-off from HPC was Hewlett Packard Enterprise Company (“HPE”),
   which retained HPC’s enterprise technology infrastructure, software, services, and financing
26
   businesses. HP and HPE now operate and trade as two separate companies.
27   3
         Cara Lombardo, Xerox Considers Takeover Offer for HP, Wall Street Journal (Nov. 5, 2019),
     https://www.wsj.com/articles/xerox-considers-takeover-offer-for-hp-11573012201.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         -8-
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 13 of 81




 1 inexpensive” and, thus, the “[g]ross margins on supplies are high for printer companies, in the 50-

 2 70% range.” As Defendant Lesjak similarly explained during an analyst meeting, “printing has a

 3 very different dynamic given the annuity nature of high margin supplies and the low-to-negative

 4 margins on placing hardware units.” An analyst further “estimate[d] supplies account for 110%” of

 5 HP’s profit, concluding that “supplies growth is the most important driver of profit growth for

 6 HP.”

 7            28.        In fact, Defendant Lores explained during an analyst meeting that the Supplies

 8 business was so fundamental to the new HP that “ink” was even reflected in the Company’s new

 9 name: “In HP, we bleed ink; in HP, we bleed toner; and we like this company so much, we love

10 this business so much that we decided to change the name of the Company, and this is why we’ve

11 called now HP Inc.”

12            29.        Given the fundamental importance of the Printing segment to HP, information

13 regarding the segment, and especially the Supplies business, provided critical insight for analysts and

14 investors to evaluate the Company’s financial condition and growth.

15            B.         HP’s Key Supplies Metrics
16            30.        HP utilized a “push” go-to-market model for its Printing Supplies business in its three

17 regions – APJ, EMEA, and the Americas (“AMS”). The push model utilized a multi-tier channel,

18 but would generally only sell products directly to its “Tier 1” distributors. The Tier 1 distributors

19 would then sell the products through to “Tier 2” resellers, which would either sell to end users or to

20 resellers further down the distribution chain.

21            31.        HP measured its channel inventory levels using Weeks of Supply (“WOS”). HP’s

22 Finance Department, led by Defendant Lesjak, set the target WOS levels (i.e., channel inventory

23 ceilings) annually. The HP finance team monitored WOS targets using weekly “‘flash’” reports.

24 These “‘flash’” reports compared quarterly metrics, including WOS, against HP’s budget based on

25 the actual performance of past weeks and the anticipated performance for future weeks.

26            32.        WOS was understood by the market as a proxy for channel health. As such,

27 Defendants disclosed to the public whether it was above or within its WOS ranges during the Class

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                            -9-
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 14 of 81




 1 Period. Critically, although HP generally tracked Tier 2 inventory internally, HP’s WOS calculation

 2 excluded Tier 2 and only included its Tier 1 inventory.

 3            C.         Leading Up to the Class Period, Investors Probed About Declining
                         Supplies Revenue and Channel Inventory
 4
              33.        Immediately prior to the split, Printing and Supplies revenues had been declining for
 5
     multiple quarters in a row, and analysts understood that this ongoing decline in revenue posed a real
 6
     risk to the smaller, Supplies-focused HP. Further, analysts paid particular attention to Supplies
 7
     channel inventories – an indicator of demand and future revenue.
 8
              34.        For example, on October 4, 2015 – just weeks before the Class Period – Deutsche
 9
     Bank hosted an investor meeting with Defendant Weisler. Following the meeting, Deutsche Bank
10
     reported on October 8, 2015 that “[w]hile management agrees that segments of the printer market
11
     remain in secular decline, it sees opportunities for growth. The annuity supplies business remains
12
     the key profit driver . . . . Based on new initiatives, . . . HP believes its ink supplies business will
13
     stabilize . . . .” Similarly, on September 11, 2015, the first “Key Issue[] for HP, Inc.” identified by
14
     analysts at Jefferies was “When Will Supplies Stabilize? . . . Supplies [are] a huge driver of
15
     profitability for HPI . . . .”
16
              35.        Consequently, leading into the Class Period, Defendants recognized that they had to
17
     convince the market that it was turning around HP’s Printing business, and particularly the Supplies
18
     business.
19
              D.         Before the Class Period, Defendants Reassured the Market that HP
20                       Was “All About Supplies” at HP’s Inaugural Security Analyst
                         Meeting
21
              36.        HP held its first annual Security Analyst Meeting on September 15, 2015. Because
22
     analysts recognized that Supplies revenue had been decreasing and “supplies are 100% of the profits
23
     of HP Inc.,” HP executives assured the market that Supplies would be the singular driver of profits
24
     going forward. In fact, throughout the inaugural Security Analyst Meeting, HP executives –
25
     including Defendants Weisler, Lores, and Lesjak – repeated the catchphrase “it’s all about supplies”
26
     no fewer than ten times:
27
                        “[M]ost importantly, it’s all about supplies”;
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 10 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 15 of 81




 1                      “[W]e love it, because this business is all about supplies”;
 2                      “[T]his business is all about supplies”;
 3                      “[W]e love barrels of ink because this business is all about supplies”;
 4
                        “We want our customers to print what is most important for them to help them to
 5                       print more of it because this business is all about supplies”;

 6                      “[W]e have seen that they print more, which means we love the program because this
                         business is all about supplies”;
 7
                        “I understand it and I know that this business is all about supplies”;
 8

 9                      “[A]s you heard Enrique say several times, it’s all about supplies”;

10                      “And as you heard, this business is all about supplies”; and

11                      “And as we have been saying, it’s all about supplies.”
12            37.        Throughout the September 15, 2015 Security Analyst Meeting, Defendants also
13 highlighted the importance of Supplies to HP’s financial condition and growth. For example,

14 Defendant Lesjak stated that “revenue streams from supplies” was the “[f]irst” of “three key

15 elements” supporting HP’s balance sheet. Similarly, Defendant Weisler advised analysts that “profit

16 streams” from the Supplies business “will produce reliable returns and cash flows while having the

17 opportunity for long-term growth.” And Defendant Lores explained, “at HP, printing is important

18 because of its scale, because of its profitability and because of continuous opportunities to grow that

19 it offers.”

20            38.        During the meeting, Defendants emphasized that “sell[ing] supplies” was HP’s top
21 priority. Indeed, Defendant Lores assured investors:

22            I know that this business is all about supplies. Every action that we’ve – I have
              been describing, the improvements in the product portfolio, the new programs that
23            we are launching, the new services we’re launching have one common objective.
              Improve our supplies business.
24
              39.        Further, Defendants were able to dedicate significantly more time and investments to
25
     the Supplies business due to the new HP’s streamlined structure. As Meg Whitman, HPC’s former
26
     CEO, explained at the September 15, 2015 Security Analyst Meeting, Defendants’ QBRs – multi-
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 11 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 16 of 81




 1 day deep dives into the business segments involving detailed PowerPoint presentations – were now

 2 singularly focused on HP’s core businesses such as Printing:

 3            Last week, we did our QBRs, our quarterly business reviews and for the first time, I
              did not do the printing and PC business, Dion [Weisler] did. We get to the end of
 4            three days where we dove deeply into these three businesses and I’m thinking, wow
              I have two extra days here, because I would have rolled . . .right into printing for a
 5            day. If you think about the organic investments, we now have a smaller arena of
              investments that we’re considering and you’ll hear from Dion later on this
 6            afternoon the ability to invest in printing in a way that we have not invested in
              printing because of the demands of the Company . . . .
 7
              40.        And, critically, in response to a question from a Morgan Stanley analyst regarding
 8
     inventory channel levels for Supplies, Defendants Lores and Weisler provided the following
 9
     reassurances:
10
              [Lores:] [W]e are working through Q4 and through Q1, our goal is to restore the
11            regular levels that we want to have, but we’re not going to do that forcing anything,
              it will be done in a what I would call a natural way.
12
              [Weisler:] However, we are on it. We’re on it every single day by country. We
13            know exactly how much inventory we have . . . . Now the beauty about supplies is it
              has a few preservatives built into it, right. So that’s a little better. So we’re really
14            focused on both businesses. We’re always focused on the channel inventory.

15            41.        Not surprisingly, nearly every analyst reporting on HP’s inaugural Security Analyst

16 Meeting highlighted the Company’s assurance that HP was “all about supplies” and that Supplies

17 would be the key driver of profits and growth:

18                      “HP Inc. (HPI) told a story of reliable returns, strong cash flow and the
                         opportunity to accelerate long-term growth. The most interesting takeaways
19                       include: 1. It’s all about Supplies which accounts for the majority of profits.”
                         Morgan Stanley (Sept. 16, 2015).
20

21                      “Printing, All About Supplies: We think that HPI is focused on driving supply
                         growth within the printing segment. HPI has taken a number of initiatives over the
22                       past couple of years to drive high-value hardware growth, which will reap future
                         benefits in supplies.” BMO Capital Markets (Sept. 16, 2015).
23
                        “HP Inc. management makes a good first impression; . . . This event acted as a
24
                         good dry run for the HP executive team ahead of the upcoming split, and we liked
25                       management’s enthusiasm (‘it’s all about supplies,’ the key tagline) . . . The clear
                         takeaway from the presentation was that, ‘it’s all about supplies.’ Once HP has its
26                       print hardware installed, the resulting revenue stream is generally long and relatively
                         predictable.” Morningstar (Oct. 8, 2015).
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                           - 12 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 17 of 81




 1            E.         During the Class Period, Defendants Continued Their Refrain: the
                         Printing Supplies Business Was the Key Driver of Profits
 2
              42.        Because “supplies [we]re 100% of the profits of HP Inc.,” Defendants worked during
 3
     the Class Period to convince HP investors that the Supplies business would drive operating profit for
 4
     the newly streamlined HP.
 5
              43.        Indeed, despite the downward trend of operating profits, margins, and pricing in the
 6
     Supplies business at the beginning of the Class Period, Defendants assured that this was due to
 7
     factors out of HP’s control, such as pricing and currency issues. See §VII.B., infra. For example,
 8
     early in the Class Period, Defendants assured investors on a November 24, 2015 earnings call that
 9
     disappointing operating profit and margins resulted from currency and pricing issues: “[t]he most
10
     significant factor [since the inaugural Security Analyst Meeting] was the continued effects of
11
     currency movements that have accelerated pricing pressures.”
12
              44.        Moreover, during that same November 24, 2015 earnings call, Defendants assured
13
     investors that channel inventories for Supplies were “declining” and “within [their WOS] ranges.”
14
     See §VII.C., infra. For example, on the November 24, 2015 earnings call, Defendant Lesjak stated:
15
                     From a channel inventory perspective, we have reduced both hardware and
16            supplies levels year-over-year and sequentially, but we are still slightly above target
              weeks of supply range for supplies.
17
              45.        Following the call, analysts interpreted Defendants’ representations regarding
18
     decreasing channel inventory positively and saw the channel reductions as a sign of future revenue
19
     growth. For example, a November 25, 2015 Trefis analyst report highlighted: “[C]hannel inventory
20
     for supplies decreased during the quarter. This also suggests that demand will increase in the
21
     future.” In addition, a November 25, 2015 FBN Securities analyst report repeated Defendants’
22
     reassurances regarding the disappointing margins: “printing . . . and supplies growth were weak due
23
     to three key reasons: . . . 3.) pricing became worse as HPQ felt compelled to match competitors who
24
     were benefiting from a strong dollar.”
25
              46.        And as the Class Period progressed, Defendants assured the market that a turnaround
26
     of the Supplies business was imminent, emphasizing that the Supplies revenue was “on track” to
27
     “stabilize” by the end of FY 2017. See §VII.D., infra. On March 1, 2016, while speaking at the
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 13 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 18 of 81




 1 Morgan Stanley Technology, Media & Telecom Conference, Defendant Lesjak assured investors

 2 that “revenue in supplies will stabilize by the end of 2017” and “our channel inventory in supplies

 3 came down year-over-year and quarter-over-quarter.”

 4            47.        Analysts reported on these developments positively. For example, a March 20, 2016

 5 Deutsche Bank analyst report noted:

 6            Line of sight on stabilization in printer supplies

 7            . . . With print supplies driving the vast majority of the profitability of the print
              segment as well as overall HPQ operating profit, the stabilization and recovery of
 8            supplies sales will be a key metric to track over the next two years, in our view.

 9            48.        Thereafter, Defendants’ presentation accompanying the May 25, 2016 earnings call

10 represented that “Supplies revenue trajectory still on track to stabilize by end of FY17” and that

11 “[c]hannel inventory for . . . supplies within targeted ranges.” And, consistent with Defendants’

12 earlier assurances, as the operating profits and margins continued to disappoint, Defendant Lesjak

13 explained to analysts on the May 25, 2016 earnings call that the results were “really driven by

14 currency and the very competitive pricing environment we saw.”

15            F.         Defendants Engaged in a Pull-in Scheme that Rendered Their
                         Statements About the Supplies Business Misleading
16
              49.        As Defendants assured analysts and investors that the new HP was “all about
17
     supplies,” in truth, Defendants engaged in an undisclosed course of conduct to accelerate or “pull-in”
18
     Supplies sales that otherwise would have occurred, if at all, in future periods. Defendants’ pull-in
19
     scheme included: (i) the Company-prohibited sales practice known as “gray marketing”; and (ii)
20
     offering distributors excessive discounts in order to induce them to purchase more supplies that they
21
     wanted or needed. By concealing this course of conduct and misrepresenting profit margins and
22
     channel inventory levels, Defendants misled investors about the true state of HP’s critical Supplies
23
     business.
24
              50.        Gray marketing, also known as “A-Business,” was the practice of selling supplies to a
25
     distributor that sells those supplies outside of their assigned territory. Gray marketing erodes a
26
     product’s margins, and cannibalizes sales in other regions, and increases channel inventory. As
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 14 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 19 of 81




 1 such, during the Class Period, HP had a policy specifically prohibiting gray marketing. 4 The

 2 violation of HP’s gray marketing policy was a fireable offense. Further, HP’s contracts with its

 3 distributors explicitly prohibited the sale of supplies outside of distributors’ authorized territory. But

 4 unbeknownst to investors, HP engaged in this prohibited course of business throughout the Class

 5 Period, particularly in APJ – HP’s fastest growing region and the only region to report sales growth

 6 during the Class Period.

 7            51.        While HP executives recognized that it was “all about supplies” for the newly-formed

 8 HP, they pressured sales personnel to meet Supplies revenue quotas during the Class Period despite

 9 weakening demand. As such, the APJ region resorted to offering enormous discounts – known as

10 “eclipse” discounts – to distributors that it knew participated in gray marketing in order to push

11 unwanted product into the channel, in violation of HP policy.

12            52.        Discounts that were greater than customary discount levels were approved by the

13 region heads. For example, during the Class Period, sales personnel in the APJ region obtained

14 approval from Defendant Bailey for eclipse discounts for sales to HP’s distributors, such as Ingram

15 Micro.5 The eclipse discount would explicitly state that the distributor would sell HP’s products to a

16 “sub-distributor,” such SupplyLink, which was a known exporter of printing supplies. Indeed, the

17 eclipse discount applied only if a sub-distributor was specifically named as the recipient of the

18 product. As such, Defendant Bailey knew or recklessly disregarded that HP’s discounted supplies to

19 distributors would be shipped out of the region.

20            53.        Further, rather than abide by its policies prohibiting gray marketing and put a stop to

21 this course of business, HP actually accelerated this scheme during the Class Period. This is because

22 HP’s distributors did not need or want any additional product as the scheme progressed, forcing HP

23 to offer even higher discounts. In fact, during the Class Period, the APJ region began offering its

24 distributors engaging in A-Business discounts in excess of 40%. In contrast, during that same time

25   4
       The Company’s Standards of Business Conduct, which all employees and members of the Board
   of Directors are required to follow, required HP employees and the Board of Directors to “[u]se due
26
   diligence in preventing situations that may lead to the gray marketing of HP products.” Hewlett-
   Packard Co., 2013 WL 6057088, at *10, *18 (Dec. 18, 2013).
27
     5
         Eclipse discounts had to identify a purchaser.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                           - 15 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 20 of 81




 1 period, HP’s maximum discount to APJ distributors that did not engage in A-business was in the

 2 teens.

 3            54.        Gray marketing in APJ had a snowball effect on gray marketing in HP’s other

 4 regions. For example, EMEA was compelled to increase its eclipse discounts and engage in gray

 5 marketing to compete with the gray market goods that APJ dumped in EMEA. Unsurprisingly,

 6 EMEA’s gray marketing disrupted margins and sales in its region as well as in the AMS region, in

 7 which EMEA’s gray market distributors dumped their supplies. The snowball effect of HP’s gray

 8 marketing practices negatively impacted Supplies profit margins worldwide.

 9            55.        Although A-business was strictly prohibited, it was no secret internally that it was

10 occurring during the Class Period. That is because HP’s regional leaders, such as Defendant Bailey,

11 had to approve these policy-violating discounts. In addition, HP’s QBR presentations, which were

12 reviewed and analyzed by the Defendants, differentiated between A-business and HP’s legitimate

13 business. Further, internal HP documents confirmed during the Class Period that sales discounts

14 offered as part of the gray marketing practices were three to four times HP’s normal discount levels,

15 and in some areas gray marketing sales actually outweighed legitimate sales. 6

16            56.        In addition to gray marketing, Defendants also accelerated sales by offering

17 exorbitant discounts to compel distributors to make purchases that would have, in the normal course

18 of business and but for action by Defendants, been completed in a subsequent quarter. As one

19 internal HP presentation explained, accelerations (also known as “pull-ins”) amount to “‘pay[ing]

20 the channel to take additional shipments within a given quarter.’” SEC Order, ¶18. This practice

21 created a misleading picture of the Supplies business because the discounted sales were based on

22 meeting HP’s quotas and not on end-user demand. This practice also resulted in low-margin sales

23 and increased channel inventory.

24

25   6
       Because sales pursuant to eclipse discounts resulted in: (i) lower profit margins than if the sales
   had materialized organically in line with demand; (ii) increased channel inventory; and (iii)
26
   adversely impacted future revenues, HP’s Finance Department set inventory “ceilings” at the onset
   of the fiscal year that were meant to serve as a “control over sales managers’ incentives to push
27
   excess inventory into the channel.” SEC Order, ¶14. Indeed, these ceilings were known internally
   as a “‘do not exceed metric.’” Id.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 16 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 21 of 81




 1            57.        This practice accelerated at the beginning of the Class Period and HP begun offering

 2 steeper and steeper discounts on its printing supplies in order to meet quarterly sales targets. These

 3 increasing discounts were necessary because, by the start of the Class Period, HP’s distributors did

 4 not want or need any more printing supplies. Indeed, emails from during the Class Period confirm

 5 that HP knew that its partners “‘d[id] not want to carry the level of toner that we push into their

 6 warehouses. . . . [b]ut we push more toner in to help deliver on our financial plans.’” Id., ¶22.

 7 Similarly, another Supplies business unit manager complained in an email during the Class Period

 8 that it was “‘becoming increasingly difficult to get partners to place orders at any price’” because

 9 HP was “‘at historical highs with [its] accelerations.’” Id., ¶23.

10            58.        But the pull-in scheme caused channel inventories to balloon beyond HP’s inventory

11 ceilings (known internally as the “‘do not exceed metric’”). Knowing that investors would be

12 concerned with escalating Supplies channel inventory, “HP’s worldwide executives demanded that

13 regional managers remain within their WOS ranges while still delivering sales and operating

14 profit targets.” Id., ¶30. Consequently, HP offered even steeper discounts to encourage distributors

15 to move product from Tier 1 to Tier 2 sub-distributors and beyond. This allowed HP to pull-in sales

16 to increase revenue, while simultaneously provide the market with the false impression that it was

17 within its WOS “‘do not exceed’” range because Tier 2 inventory was not included in WOS. As one

18 Printing segment manager explained, “‘we needed the Supplies Revenue & we used significant

19 amounts of contra to push in Supplies at T1 to > 2 weeks above their optimal levels.’”7 Id., ¶21.

20 Because Tier 2 partners already had what they viewed as sufficient inventory, they demanded steeper

21 discounts on top of the previously-applied steep discounts to offset the cost of holding additional

22 inventory.

23            59.        HP also engaged in “‘simultaneous sell-in/sell-through deals.’” Id., ¶33. This refers

24 to the practice of selling supplies to Tier 1 distributors that immediately pass through to Tier 2. Id.

25 Thus, HP inflated sales without any visible WOS implications to the market – the inventory sold into

26 Tier 1 was immediately passed through to Tier 2 and, therefore, not reflected in WOS. Id. In reality,

27   7
        “Contra” or “contra budget” were terms used internally to describe the amount of money that
     was foregone when HP offered steep discounts.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 17 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 22 of 81




 1 however, because the sales were not based on actual demand, but solely on meeting HP’s unrealistic

 2 sales targets, they further increased HP’s channel inventory and rendered HP’s channel inventory

 3 statements misleading. Id.

 4            G.         Defendants Misrepresented Channel Inventory

 5            60.        In addition to concealing the pull-in scheme, Defendants made misleading statements
 6 regarding Supplies channel inventory. For example, Defendants repeatedly stated that channel

 7 inventory was declining and made disclosures regarding the level of HP’s channel inventory relative

 8 to its “‘target weeks of supply range.’” However, unbeknownst to investors, channel inventory was

 9 significantly increasing during the Class Period and Defendants’ references to HP’s internal WOS

10 metric included only Tier 1 channel inventory, not the inventory held by Tier 2 channel partners

11 further down the distribution chain. Defendants’ failure to accurately describe HP’s overall channel

12 inventory provided investors with only a partial and misleading picture of HP’s channel health and

13 caused HP’s channel inventory disclosures to be materially misleading.

14            H.         Defendants Knew or Were Reckless in Not Knowing of the Pull-in
                         Scheme and the Falsity of Their Class Period Statements
15
              61.        Defendants Weisler, Lesjak, and Lores repeatedly emphasized that the success of HP
16
     hinged on the Supplies business, stating in no uncertain terms that it was “all about supplies.”
17
     Indeed, Defendant Lores not only advised that every action HP took was to “[i]mprove our supplies
18
     business,” but also boasted that the Company’s new name included a nod to the importance of
19
     Supplies.
20
              62.        Second, Defendants were deeply involved in the pricing of HP Supplies. For
21
     example, during the Class Period, Defendant Bailey personally signed off on discounts that exceeded
22
     customary discount levels. Moreover, Defendant Weisler reassured analysts that Supplies pricing
23
     was “track[ed] very closely” by him and the Company. Further, Defendant Lesjak, as the head of
24
     the Finance Department, conducted detailed operational reviews of the Supplies business, during
25
     which she would “drill down” on Supplies’ pricing, operating profits, and margins.
26
              63.        Third, leading up to and throughout the Class Period, Defendants led multi-day QBRs
27
     during which they “dove deeply” into the Supplies business. Defendants’ deep dives included the
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 18 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 23 of 81




 1 review of presentations that differentiated between prohibited A-business sales and HP’s legitimate

 2 sales. And, internal HP documents confirmed that sales discounts offered as part of the gray

 3 marketing practices were three to four times HP’s normal discount levels, and in some areas gray

 4 marketing sales actually outweighed legitimate sales. Internal HP documents also explained that

 5 these excessive discounts were required because channel partners did not want or need the supplies,

 6 yet HP pushed those supplies into the channel using excessive discounts in order to meet sales

 7 quotas.

 8            64.        Fourth, Defendants were significantly involved in setting and monitoring channel

 9 inventory ceilings, or WOS. For example, Defendant Lesjak, as the head of the Finance Department,

10 was ultimately responsible for setting WOS. The Finance Department also consistently monitored

11 inventory levels using weekly “‘flash’” reports during the Class Period. Moreover, Defendant Lores

12 admitted that it was his responsibility to monitor Tier 1 and Tier 2 channel inventory levels. In

13 addition, Defendants Weisler and Lesjak had substantial experience in monitoring HP’s channel

14 inventory for signs of unhealthy, excess levels.

15            65.        Fifth, Defendants admitted that they were laser focused on HP’s “Four Box Model,”

16 which was a predictive tool based on real-time data regarding the use of supplies on a weekly basis

17 during the Class Period.

18            66.        Sixth, the magnitude of the pull-in scheme further evidences scienter. Defendants

19 were ultimately required to clear out $700 million in excess Supplies channel inventory, resulting in

20 a corresponding reduction of $700 million in Supplies revenue. Analyses of Defendants’ inventory

21 and revenue reductions confirm the pull-in scheme’s devastating, material impact on HP’s reported

22 revenues and profit margins in each of the quarterly results presented during the Class Period.

23            67.        Accordingly, Defendants were aware or reckless in not becoming aware that as a

24 result of the pull-in scheme, operating profit and margins for Supplies were eroding, Supplies sales

25 were being cannibalized, channel inventories were ballooning, and the Supplies business was not on-

26 track to turnaround or stabilize by FY 2017.

27            68.        With respect to the misleading channel inventory statements, Defendants were aware

28 or reckless in not knowing that their statements were incomplete because they excluded Tier 2
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 19 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 24 of 81




 1 inventory. As described above, Defendant Lesjak was ultimately responsible for setting WOS. It

 2 was Defendant Lores’s responsibility to monitor Tier 1 and Tier 2 channel inventory levels.

 3 Defendant Weisler promised that he and the Company were “always focused on the channel

 4 inventory.” Finally, Defendants had substantial experience in monitoring HP’s channel inventory

 5 and spoke repeatedly about the topic on earnings calls with analysts and investors, knowing that their

 6 inventory statements excluded vast amounts of inventory that remained in the channel.

 7            I.         At the End of the Class Period, Defendants Revealed the Full Extent
                         of the Adverse Impacts of the Scheme, Causing the Price of HP Stock
 8                       to Decline Precipitously
 9            69.        Beginning on November 24, 2015, the truth regarding the adverse impacts of

10 Defendants’ scheme began to leak out to the market through a series of partial disclosures. And on

11 June 21, 2016, Defendants revealed the full extent of the adverse impacts, announcing that HP would

12 reduce Supplies channel inventory by $450 million, resulting in a corresponding reduction of $450

13 million in Supplies revenue over the remainder of FY 2016. The $450 million reduction was in

14 addition to the $250 million reduction in revenue Defendants took in Q2 2016, for a total of $700

15 million in revenue reduction during the Class Period. Defendants also announced an overhaul to

16 HP’s sales model.8

17            70.        Comments during the June 21, 2016 investor call revealed what Defendants had been

18 misrepresenting and concealing during the Class Period. For instance, during the call, Defendant

19 Weisler acknowledged that HP would “focus more on selling through the value of our branded

20 supplies products and less through promotions and pricing.” Defendant Lores further explained,

21                    First, we will reduce Tier 1 and Tier 2 supplies channel inventory levels . . .
              we will reduce and tighten the desired ranges for ink and toner in each region. It
22            will be critical, as it is today, for me to hold the sales teams accountable to remain
              within the ranges going forward. . . .
23

24   8
       Defendant Weisler admitted on the June 21, 2016 call that the model change was designed to
   “eliminat[e] grey marketing activity” and Defendant Lesjak admitted that, following the model shift,
25
   “we will have higher revenue as a result of not having to discount as much as we’ve been
   discounting.” During an October 13, 2016 analyst meeting, Defendant Lores stated that, pursuant to
26
   the sales model overhaul, Defendants were “shifting our focus from selling . . . with aggressive
   prices and aggressive discounts into the channel.” And during an October 12, 2017 analyst meeting,
27
   Defendant Lores acknowledged that the change to the sales model was instituted to “prevent gray
   marketing . . . around the globe” and “reduce the discounts . . . offered to channel partners.”
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 20 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 25 of 81




 1                    Second, towards further control, we will align channel compensation . . . and
              will shift from compensating on sell-in . . . .
 2
                      Third, as Dion discussed, . . . [w]e will reduce the frequency and discount
 3            levels of inducive promotions and eliminate low-value and channel promotions.

 4            71.        Critically, during the call, Defendant Lesjak acknowledged in response to an analyst

 5 question regarding the “magnitude of the reduction relative to [HP’s] overall supplies inventory” that

 6 “it’s fairly material because as I mentioned, it’s about $450 million over a couple of quarters here,

 7 $225 million each quarter in terms of revenue. So it’s a fairly substantial change to channel

 8 inventory.”

 9            72.        A UBS Securities analyst summarized the news from HP’s call on June 21, 2016, as

10 follows: “Channel correction could signal weakness. . . . Last earnings call management noted it

11 was satisfied with channel inventory levels, so the sudden shift could be a signal of continued

12 weakness.”

13 VI.        THE SEC CEASE-AND-DESIST ORDER AND SETTLEMENT
14            73.        On September 30, 2020, the SEC issued the SEC Order. The SEC Order found that

15 HP violated the federal securities laws, including provisions of the 1934 Act prohibiting misleading

16 statements, inaccurate SEC filings, and a Company’s use of a “course of business which operates or

17 would operate as a fraud or deceit upon the purchaser, in the offer or sales of securities.” SEC

18 Order, ¶¶50-51. As a result, the SEC imposed a $6,000,000 sanction against HP. Id., §IV.B.

19            74.        According to the SEC Order, “HP executives recognized the need to improve revenue

20 and profitability in the Printing segment . . . and emphasized the importance of meeting their

21 Supplies budgets.” Id., ¶10. As a result of the executives’ “[f]ocus on [s]upplies [r]evenue,” (id. at

22 3) the SEC Order found that HP engaged in an undisclosed course of business designed to artificially

23 inflate the performance of HP’s Supplies business during the Class Period. Specifically, the SEC

24 found that beginning in mid-2015,

25            HP used a variety of incentives to accelerate, or “pull-in,” sales that they otherwise
              expected to materialize in later quarters. In addition to the pull-ins, management in
26            [APJ] sold printing supplies to distributors known to be involved in selling the HP
              printing supplies outside of their territory (internally described as “gray marketing,”
27            and known in the region as “A-Business”) . . . .

28 Id., ¶2.
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 21 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 26 of 81




 1            75.        Unbeknownst to investors, however, this scheme “negatively impact[ed] operating

 2 profit in future quarters” and was “causing significant margin erosion and cannibalization of HP

 3 sales in other regions.” Id., ¶¶2-3.

 4            76.        Although the scheme was deleterious to HP, the SEC Order determined that HP “did

 5 not disclose to the market during the relevant time period that its use of the pull-ins and A-Business

 6 were causing decreased margins and increased channel inventory.” Id., ¶3. Thus, the SEC Order

 7 concluded that “between November 2015 and June 2016, HP’s disclosures regarding channel

 8 inventory and gross margin [in its SEC filings and quarterly earnings calls] omitted material

 9 information regarding the impact of the above-mentioned practices on these metrics, causing

10 HP’s disclosures to be incomplete and misleading.” Id., ¶39.

11            A.         The SEC Found that HP Engaged in Prohibited Gray Marketing that
                         Eroded Supplies’ Gross Margins and Cannibalized Sales, Causing Its
12                       Public Statements to Be Misleading
13            77.        The SEC Order found that in 2015 through the end of the Class Period in June 2016,

14 HP’s APJ region “sold [supplies] to resellers or brokers known to sell HP supplies outside of their

15 territory, described internally as ‘gray marketing’ and known in APJ as ‘A-Business.’” Id., ¶24. To

16 do so, “APJ provided HP product to resellers and brokers within their region at higher than normal

17 discounts, knowing they would sell the goods through a network of firms into the Middle East.” Id.,

18 ¶25. Further, to convince distributors to take on these unneeded products, HP was forced to “offer[]

19 discounts in some instances in excess of forty percent for A-Business sales, while discounts for local

20 distributors were in the teens.” Id., ¶26.

21            78.        The SEC Order stated that “[i]nternal company documents described the A-Business

22 in 2015 and the first half of 2016 being conducted at contra levels three to four times HP’s normal

23 contra rates.” Id.9 In fact, in some APJ countries “the amount of A-Business surpass[ed] the

24 amount of their local business,” and “the size of the discounts granted to encourage A-Business

25 climbed, as distributors demanded larger discounts to accept the increased inventory.” Id., ¶27.

26

27
     9
         “Contra” is another term used internally to describe discounts. Id., ¶11.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 22 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 27 of 81




 1            79.        The SEC determined that HP itself “recognized that the A-Business was

 2 ‘cannibalizing’ sales . . . and reducing HP’s margins” in other regions, particularly in EMEA. Id.,

 3 ¶28. HP’s EMEA region was forced to “combat gray marketing from the APJ region” by

 4 discounting its goods. Id. Exacerbating the impacts of the scheme, the “discount[ed] goods from

 5 EMEA . . . made their way into certain markets in the AMS region, causing further sales

 6 cannibalization and pressuring margins in the AMS region as well.” Id., ¶29.

 7            80.        Accordingly, as a result of the gray marketing conduct described above, the SEC

 8 concluded:

 9                   Between November 2015 and June 2016, HP’s disclosures regarding
              channel inventory and gross margin omitted material information regarding the
10            impact of the above mentioned practices on these metrics, causing HP’s
              disclosures to be incomplete and misleading. As a result of the conduct described
11            above, Respondent omitted material information in: (1) its annual report on Form 10-
              K for fiscal year 2015; (2) its quarterly reports on Form 10-Qs for the first and
12            second quarters of 2016; and (3) on quarterly earnings calls during that time period.

13                                               *      *       *

14            [I]n periodic securities filings between November 2015 and June 2016, HP
              repeatedly disclosed decreases in its operating profits caused by declines in HP’s
15            gross margin. In each instance, HP provided various reasons for the decline in
              gross margin but omitted the material impact that pull-ins and the A-Business were
16            having on HP’s gross margins. Specifically, in its quarterly securities filings for the
              first two quarters of 2016, HP disclosed that its decreasing gross margins were the
17            result of “competitive pricing environment” and “unfavorable currency impacts,” but
              omitted from its description the impact that its use of pull-ins and A-Business was
18            having on its gross margins.

19                                               *      *       *

20                    In addition, in several instances where HP’s channel inventory was above its
              target range, HP omitted from the [channel inventory] disclosure [on quarterly
21            earnings calls between November 2015 and June 2016] the material impact that pull-
              ins and A-Business were having on HP’s channel inventory. Specifically, on its
22            quarterly earnings calls in November 2015 and February 2016, HP omitted from its
              channel inventory disclosure the impact that pull-ins and A-business had in causing
23            channel inventory to increase above the target range.

24 Id., ¶¶39, 43, 45.

25            B.         The SEC Order Found that HP Used “Accelerations” to Meet
                         Supplies Sales Targets, Causing Its Public Statements to Be
26                       Misleading
27            81.        The SEC Order detailed that, “[b]eginning in early 2015 and undisclosed to the

28 market, HP sales managers began offering increased discounts at the end of quarters to meet sales
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 23 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 28 of 81




 1 targets.” Id., ¶16. HP’s engaged in this sales practice to “accelerate sales into the channel to

 2 increase quarterly revenue.” Id., ¶18. In early 2015, “HP began to see regular gaps, near the ends of

 3 the quarters between the flash [reports used to manage revenue, operating profit and WOS numbers]

 4 and budget.” Id., ¶17. Despite HP’s knowledge of these gaps, it actually “accelerated [the practice]

 5 in late 2015 and early 2016.” Id., ¶19. And, according to the SEC Order, “[t]his pattern led to a

 6 known trend of increasing channel inventory and lower margin sales that continued over multiple

 7 quarters.” Id., ¶20.

 8            82.        The SEC Order’s findings were supported by contemporaneous emails. For example,

 9 one Printing segment manager described “‘unhealthy levels of stock’” in Tier 1 and Tier 2, saying

10 that “‘we needed the Supplies Revenue & we used significant amounts of contra to push in Supplies

11 at T1 to > 2 weeks above their optimal levels.’” Id., ¶21. Another Printing segment manager

12 warned that “‘partners do not want to carry the level of toner that we push into their warehouses

13 . . . . [b]ut we push more toner in to help deliver on our financial plans.’” Id., ¶22.

14            83.        What is more, the SEC Order found that “in late 2015 and early 2016, as WOS in

15 each of HP’s three regions approached or exceeded their ceilings, HP’s worldwide executives

16 demanded that regional managers . . . still deliver[] sales and operating profit targets.” Id., ¶30.

17 As a result of pressure from HP executives, HP managers offered even more discounts to “encourage

18 sales from Tier 1 to Tier 2,” which allowed HP “to sell into Tier 1 to increase revenue without

19 exceeding the WOS ceilings,” which would have alerted investors. Id., ¶31. Exacerbating the

20 impacts of HP’s scheme, “Tier 2 partners [who then] already had what they viewed to be sufficient

21 inventory . . . demanded steeper discounts.” Id., ¶32.

22            84.        Worse still, the SEC Order found that HP:

23            [E]ngaged in “simultaneous sell-in/sell-through deals,” also called “in-and-out sales,”
              described by one HP regional sales manager as “indent supplies that sells-in [to Tier
24            1] and through [to Tier 2] immediately” which had “no WOS implications and
              helps with our profit status.” Nevertheless, because the sales were based on meeting
25            HP’s budgeted numbers and not on specific end-user demand, they further increased
              HP’s Tier 2 channel inventory. [And] [b]ecause HP’s disclosures only described its
26            Tier 1 channel inventory, this additional inventory was not part of HP’s channel
              inventory disclosures.
27
     Id., ¶33.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 24 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 29 of 81




 1            85.        As a result, the SEC Order concluded:

 2                   Between November 2015 and June 2016, HP’s disclosures regarding
              channel inventory and gross margin omitted material information regarding the
 3            impact of the above-mentioned practices on these metrics, causing HP’s
              disclosures to be incomplete and misleading. As a result of the conduct described
 4            above, Respondent omitted material information in: (1) its annual report on Form 10-
              K for fiscal year 2015; (2) its quarterly reports on Form 10-Qs for the first and
 5            second quarters of 2016; and (3) on quarterly earnings calls during that time period.

 6                                                 *       *      *

 7                   In its 2015 Form 10-K, HP failed to disclose the known trend of increased
              quarter-end discounting leading to margin erosion and an increase in channel
 8            inventory, and the unfavorable impact that the trend would have on HP’s sales and
              income from continuing operations, causing HP’s reported results to not
 9            necessarily be indicative of its future operating results. The failure to disclose that
              material trend caused HP’s 2015 Form 10-K to be materially misleading.
10
                                                   *       *      *
11
                      In addition, in several instances where HP’s channel inventory was above its
12            target range, HP omitted from the [channel inventory] disclosure [on quarterly
              earnings calls between November 2015 and June 2016] the material impact that pull-
13            ins and A-Business were having on HP’s channel inventory. Specifically, on its
              quarterly earnings calls in November 2015 and February 2016, HP omitted from its
14            channel inventory disclosure the impact that pull-ins and A-business had in causing
              channel inventory to increase above the target range.
15
     Id., ¶¶39, 42, 45.
16
              C.         The SEC Order Found that HP’s Reported Channel Inventory
17                       Metrics “Only Told Part of [HP’s Channel Inventory] Story”
18            86.        “HP operated its push model through a multi-tiered channel . . . HP would generally

19 sell products directly to ‘Tier 1’ distributors, which would then sell the products through to ‘Tier 2’

20 resellers, which would either sell to end users or to resellers further down the distribution chain.”

21 Id., ¶12. “HP measured its channel inventory levels using Weeks of Supply (WOS) . . . .”10 Id., ¶13.

22            87.        During “quarterly earnings calls HP would disclose whether it was within or above its

23 internal targeted WOS range as a proxy for its channel health.” Id. But the SEC found that

24 “[u]ndisclosed to the market, HP only included its Tier 1 channel partners’ inventory in its WOS

25
     10
       Notably, WOS was supposed to act as a “control” by HP to ensure that sales managers did not
26
   “push excess inventory into the channel.” SEC Order, ¶14. “Internally, HP referred to the upper end
   of its WOS range as a ceiling, and regional managers were expected to maintain their channel
27
   inventory below the WOS ceiling.” Id., ¶13. In fact, HP’s Finance Department, led by Defendant
   Lesjak, established the WOS ceilings and referred to them as a “‘do not exceed metric.’” Id., ¶14.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 25 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 30 of 81




 1 calculation . . . meaning that disclosures about the company’s position relative to its channel

 2 inventory ceiling only told part of the story regarding HP’s channel health.” Id., ¶15.

 3            88.        As a result of these findings, the SEC concluded:

 4            [O]n quarterly earnings calls between November 2015 and June 2016, HP repeatedly
              made disclosures regarding the level of its channel inventory relative to the
 5            company’s “target weeks of supply range.” . . . However, . . . HP’s failure to
              describe its overall channel inventory provided the market with only a partial and
 6            misleading picture of HP’s channel health and caused HP’s channel inventory
              disclosures to be materially misleading.
 7
     Id., ¶44.
 8
              89.        As a result of the scheme and Defendants’ false statements, the SEC Order found that
 9
     HP violated §17(a)(2) and (3) of the Securities Act of 1933, 11 §13(a) of the 1934 Act and Rules 12b-
10
     20, 13a-1 and 13a-13 thereunder12 and Section Rule 13a-15(a) of the 1934 Act.13 Further, HP was
11
     sanctioned $6,000,000 million and ordered to cease violating the federal securities laws.
12
     VII.     DEFENDANTS’ MISLEADING STATEMENTS AND OMISSIONS
13
              A.         The Context in Which Defendants’ Misleading Statements and
14                       Omissions Were Made
15            90.        Leading up to and following HP’s spin-off, Defendants emphasized that the Supplies

16 business was the key driver of HP’s results going forward. As detailed above, Defendants repeatedly

17 emphasized during the September 15, 2015 Security Analyst Meeting that for the new HP, it’s “all

18 about supplies.” See §V.D., supra. As a result, analysts and investors were keenly focused on the

19 Supplies business during the Class Period, with particular emphasis on profit margins, channel

20 inventory levels, and revenue trends. Analysts routinely asked Defendants pointed questions about

21

22   11
      These provisions prohibit any person from directly or indirectly obtaining money or property by
   means of any untrue statement of a material fact or any omission to state a material fact necessary in
23
   order to make the statements made, in light of the circumstances under which they were made, not
   misleading, or engaging in any transaction, practice, or course of business which operates or would
24
   operate as a fraud or deceit upon the purchaser, in the offer or sales of securities.
25   12
       These provisions require issuers to file accurate annual, current, and quarterly reports, which
   include such further information as may be necessary to make the required statements not
26
   misleading.
27   13
        This provision requires issuers file reports pursuant to §13(a) or 15(d) of the 1934 Act to
     maintain disclosure controls.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 26 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 31 of 81




 1 these metrics during earnings calls and investor presentations and highlighted the Supplies business

 2 in analyst reports.

 3            91.        For example, on November 5, 2015 – the first day of the Class Period – Deutsche

 4 Bank issued an analyst report that included a “Buy” rating on HP’s stock and stated, in relevant part:

 5            Remain positive on HPQ post split; adjusting ests and PT to $17, maintain Buy

 6            . . . The company has a strong recurring revenue and profit base from its supplies
              business, which we expect to drive healthy free cash flow and support returns to
 7            investors through dividends and share buybacks. We also see opportunities to
              outperform in core markets through growth initiatives. Given HP Inc.’s attractive,
 8            stable business with a healthy 3% dividend yield, we view current valuation as
              attractive and rate HPQ a Buy.
 9
              Printer business is the key driver of profitability growth
10
                      The vast majority of HP’s profitability comes from its printer supplies
11            business. As a percent of the company’s operating profit, we estimate[] supplies
              account for 110%, as negative printer hardware profit more than offsets only modest
12            PC profit. Stabilizing the supplies business and driving further growth in this
              segment is the company’s most important strategic priority. We think
13            management’s initiatives to drive future supplies growth (Instant Ink, Ink in the
              Office, move into A3 market) offer potential upside to our expectations. In our
14            view, the strong recurring revenue and profit stream from supplies creates a stable
              and reliable cash flow stream to support returns to investors.
15
              92.        In this context – with the market intensely focused and reliant upon the Supplies
16
     business – Defendants made materially misleading statements regarding the Supplies business and/or
17
     omitted material information regarding HP’s sales practices that caused the statements made to be
18
     materially misleading.
19
              B.         Materially Misleading Statements and Omissions Regarding Supplies
20                       Pricing, Gross Margins, and Operating Profit Margins
21            93.        As detailed herein, Defendants employed the pull-in scheme to artificially inflate

22 HP’s Class Period Supplies revenue by pulling in revenues that would have materialized, if at all, in

23 future periods. Defendants failed to disclose the pull-in scheme or the impact of the scheme on HP’s

24 reported profit margins during the Class Period. Instead, as set forth below, Defendants blamed

25 deteriorating gross profit margins and operating profit margins on other factors, such as competitors’

26 pricing or foreign currency fluctuations – in other words, Defendants blamed the deterioration on

27 factors that were outside of their control. As the SEC Order determined, “HP’s disclosures regarding

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 27 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 32 of 81




 1 . . . gross margin omitted material information regarding the impact of the [pull-in scheme] on these

 2 metrics, causing HP’s disclosures to be incomplete and misleading.” SEC Order, ¶39.

 3            94.        Defendants’ misleading statements and omissions regarding Supplies pricing, gross

 4 margins, and operating profit margins are set forth below.

 5            95.        On November 5, 2015, after the market closed, HP filed a Form 8-K with the SEC

 6 that included pro forma consolidated financial statements reflecting HP’s revenue, gross margin, and

 7 profit following the Company’s spinoff from HPC. The November 5, 2015 Form 8-K incorporated

 8 by reference the consolidated financial statements, accompanying notes, and Management’s

 9 Discussion and Analysis of Financial Condition and Results of Operations from the Form 10-Q for

10 the third quarter of fiscal 2015 (“Q3 2015”), ended July 31, 2015. The November 5, 2015 Form 8-K

11 and incorporated financial statements reported pro forma gross margin of 19.3% and operating profit

12 margin of 8.2% for the nine months ended July 31, 2015, Printing segment operating profit margin

13 of 17.8% for Q3 2015, and stated, in relevant part:

14            Gross margin was 23.8% ($6.0 billion) and 24.0% ($6.6 billion) for the three months
              ended July 31, 2015 and 2014, respectively. The 0.2 percentage points decrease in
15            gross margin was due primarily to competitive pricing pressures in Printing, EG
              and Personal Systems and a higher mix of ISS products in EG.
16
                                                  *      *      *
17
                        In Printing, we are experiencing the impact of the growth in mobility and
18                       demand challenges in consumer and commercial markets. We are also
                         experiencing an overall competitive pricing environment due to aggressive
19                       pricing from our Japanese competitors, given the weakness of the Japanese
                         Yen.
20
                                                  *      *      *
21
                     For the three months ended July 31, 2015, total gross margin decreased 0.2
22            percentage points. From a segment perspective, the primary factors impacting gross
              margin performance are summarized as follows:
23
                        Printing gross margin decreased due primarily to a competitive pricing
24                       environment in hardware.

25                                                *      *      *

26                    Printing earnings from operations as a percentage of net revenue decreased
              by 0.6 percentage points for the three months ended July 31, 2015 due to a decline in
27            gross margin . . . .

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                     - 28 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 33 of 81




 1            96.        On November 24, 2015, HP issued an earnings release announcing its financial

 2 results for the fourth quarter of fiscal 2015 (“Q4 2015”) and FY 2015. The same day, HP held a

 3 conference call for analysts, media representatives, and investors during which Defendants Weisler

 4 and Lesjak discussed the quarterly results. As set forth below, Defendants made materially

 5 misleading statements in the earnings release and on the earnings call regarding Supplies pricing,

 6 gross margins, and operating profits and/or omitted material information regarding the pull-in

 7 scheme, which caused the statements made to be materially misleading.

 8            97.        In the November 24, 2015 earnings release, Defendants reported gross margins of

 9 24.7% for Q4 2015 (compared to 24.6% for fourth quarter fiscal 2014 (“Q4 2014”)) and 24.0% for

10 FY 2015 (compared to 23.9% for FY 2014) and Printing segment operating profit margin of 17.4%

11 for Q4 2015 (compared to 17.8% for Q3 2015 and 18.2% for Q4 2014).

12            98.        On the November 24, 2015 earnings call, Defendant Weisler blamed HP’s

13 performance on “currency movements”:

14                   Turning to Printing, we saw accelerated revenue declines across hardware
              and supplies and there have been a couple of factors that have changed since the
15            Security Analyst Meeting. The most significant factor was the continued effects of
              currency movements that have accelerated pricing pressures even more than we
16            expected in certain profitable segments of the printing markets.

17            99.        With respect to Supplies pricing, Defendant Weisler assured investors on the call that

18 HP did not rely on discounting prices to stay competitive: “[W]e can’t compete on price alone. So

19 we are balancing our pricing actions with increased marketing and sales activity to stimulate

20 demand.” Likewise, Defendant Lesjak stated that Defendants would be “careful about what we do

21 from a supplies pricing perspective.”

22            100.       On the same earnings call, Defendant Lesjak stated:

23                    From an operating profit perspective, we delivered 17.4%, down 0.8 points
              year-over-year. Currency headwinds and competitive pricing were only partially
24            offset by strong supplies mix.

25            101.       Following the November 24, 2015 earnings release and earnings call, analysts

26 highlighted Defendants’ assurances that the disappointing Printing results, including pricing and

27 margins, were due to pricing pressures caused by competitors and foreign currency movements –

28 factors that Defendants claimed were outside of their control. For example:
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                          - 29 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 34 of 81




 1                      “Printing’s outlook remains weak, with . . . Yen-based competitors continuing to
                         price aggressively.” Sterne Agee CRT (Nov. 25, 2015)
 2
                        “Printing weakness continues: . . . HPQ said that Japanese competitors have gotten
 3
                         even more aggressive on pricing recently.” JP Morgan (Nov. 25, 2015).
 4
                        “HPI facing near-term headwinds as currency and price aggressiveness weigh on
 5                       growth and margins . . . .” Morgan Stanley (Nov. 25, 2015).

 6                      “In printing, hardware and supplies growth were weak due to three key reasons: . . .
                         3.) pricing became worse as HPQ felt compelled to match competitors who were
 7                       benefiting from a strong dollar.” FBN Securities (Nov. 25, 2015).
 8
                        “[A]ggressive pricing from Japanese competitors in the printing business,
 9                       primarily due to the weakness of the Yen, continued to challenge HP’s market
                         share.” Trefis (Nov. 25, 2015).
10
                        “[W]ith continued pricing pressure from Japanese peers capitalizing on the lower
11                       Yen and weakening hardware placements, management now sees printing declines
                         not abating until the end of F17.” UBS Securities (Nov. 24, 2015).
12

13                      “HPI facing near-term headwinds as currency and price aggressiveness weigh on
                         growth and margins . . . .” Morgan Stanley (Nov. 25, 2015).
14
              102.       On December 16, 2015, HP issued its Form 10-K for FY 2015, which was signed by
15
     Defendants Weisler and Lesjak. The 10-K included the following false and misleading statements
16
     about Supplies pricing, gross margins, and operating profits, but continued to conceal the pull-in
17
     scheme and its effect on pricing, gross margin, and operating profits:
18
                        In Printing, we are experiencing the impact of the growth in mobility and
19                       demand challenges in consumer and commercial markets. We are also
                         experiencing an overall competitive pricing environment due to aggressive
20                       pricing from our Japanese competitors, given the weakness of the Japanese
                         yen.
21
                                                   *      *       *
22
              From a segment perspective, the primary factors impacting gross margin
23            performance are summarized as follows:
24                                                 *      *       *
25                      Printing gross margin decreased due primarily to a competitive pricing
                         environment in hardware and unfavorable currency impacts[.]
26
                                                   *      *       *
27
                      Printing earnings from operations as a percentage of net revenue remained
28            flat for fiscal 2015 due to a decline in gross margin, offset by lower operating
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 30 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 35 of 81




 1            expenses as a percentage of net revenue. The decline in gross margin was due
              primarily to a competitive pricing environment in hardware and unfavorable
 2            currency impacts, the effects of which were partially offset by a favorable mix of ink
              and graphics supplies and favorable currency impacts from the Japanese yen.
 3
              103.       On February 24, 2016, HP issued an earnings release announcing its financial results
 4
     for Q1 2016, ended January 31, 2016. The same day, HP held a conference call for analysts, media
 5
     representatives, and investors during which Defendants Weisler and Lesjak discussed the quarterly
 6
     results. Defendants made materially false and misleading statements in the earnings release and on
 7
     the call regarding Supplies pricing, gross margins, and operating profits and/or omitted material
 8
     information regarding the pull-in scheme, which caused the statements made to be materially
 9
     misleading.
10
              104.       In the February 24, 2016 earnings release, Defendants reported gross margin of
11
     18.7% for Q1 2016 (compared to 19.2% for Q4 2015 and 19.4% for Q1 2015) and Printing segment
12
     operating profit margin of 17.0% for Q1 2016 (compared to 18.8% for Q1 2015).
13
              105.       On the February 24, 2016 earnings call, Defendant Weisler stated:
14
                     Turning to printing, in quarter one, many of the challenges we discussed on
15            the Q4 earnings call continued as expected. Let me remind you of the competitive
              advantage the Japanese printing vendors have associated with the weakness of the
16            yen, which allowed them to price more aggressively.

17                                                 *      *       *

18                    And of course as you know and as we’ve explained the Four Box Model,
              Supplies is also a function of units that we place into the system. And so as we
19            mentioned on the Q4 earnings call, we recognize that the challenging environment
              at the moment with the double-edge sword of the Japanese competitors leveraging
20            a weaker yen, putting pressure on pricing was something that we needed to indeed
              respond to by taking costs out of the system, recognizing that this is indeed the new
21            normal. And so, we went to work, we’ve developed very robust plans to take non-
              revenue-generating costs out of the system so that we can place those marginal units,
22            which, of course, impacts Supplies positively in the future.

23            106.       On the same earnings call, Defendant Lesjak stated:

24                   Gross margin of 18.7% was down 0.7 points year-over-year, due to the
              unfavorable mix in competitive pricing in Print, partially offset by benign
25            commodity costs and favorable mix in Personal Systems. Gross margin was down
              0.6 points sequentially, due to weak currencies in Print mix combined with
26            continued competitive pricing.

27                                                 *      *       *

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 31 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 36 of 81




 1                   On the Printing side, really the margin, so we delivered a margin of 17%,
              down 1.8 points. And the pressure there was really around very competitive
 2            pricing environments related to currency . . . .

 3            107.       Defendant Lesjak also stated, “[t]urning to Supplies . . . [a]lthough the business

 4 remained challenged, we made solid progress on our core and growth initiatives.”

 5            108.       Following the February 24, 2016 earnings release and earnings call, analysts

 6 reiterated Defendants’ assurances that the disappointing results, including pricing and margins, were

 7 due to pricing pressures caused by competitors and foreign currency movements – factors that

 8 Defendants claimed were outside of their control. For example:

 9                      “Printer operating margin fell 1.8 points Y/Y on currency related price competition.”
                         Morgan Stanley (Feb. 25, 2016).
10
                        “The weakness came from both supplies and hardware, which management
11
                         attributed to competitive pricing dynamics, currency and weak end-markets.”
12                       Credit Suisse (Feb. 25, 2016).

13            109.       On March 3, 2016, HP issued its Form 10-Q for Q1 2016, which was signed by

14 Defendants Weisler and Lesjak. The 10-Q included the following misleading statements and

15 omissions about Supplies pricing, gross margins, and operating profits, but continued to conceal the

16 pull-in scheme and its effect on pricing, gross margin, and operating profit:

17                      In Printing, we are experiencing the impact of demand challenges in
                         consumer and commercial markets. We are also experiencing an overall
18                       competitive pricing environment due to aggressive pricing from our
                         Japanese competitors, given the weakness of the Japanese yen.
19
                                                   *       *      *
20
                      HP gross margin decreased by 0.7 percentage points for the three months
21            ended January 31, 2016 as compared to the prior-year period. The primary factors
              impacting gross margin performance were unfavorable currency impacts and a
22            competitive pricing environment across LaserJet and Inkjet businesses, partially
              offset by favorable commodity costs, pricing and mix in Personal Systems and a
23            higher proportion of ink and graphics supplies sales in Printing.

24                                                 *       *      *

25                    Printing earnings from operations as a percentage of net revenue decreased
              by 1.8 percentage points for the three months ended January 31, 2016 as compared
26            to the prior-year period due to a decline in gross margin and an increase in operating
              expenses as a percentage of net revenue. The gross margin decline was due
27            primarily to unfavorable currency impacts and competitive pricing across LaserJet
              and Inkjet businesses, partially offset by a higher proportion of ink and graphics
28            supplies sales.
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 32 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 37 of 81




 1            110.       On May 25, 2016, HP issued an earnings release announcing its financial results for

 2 Q2 2016, ended April 30, 2016. That same day, HP held a conference call for analysts, media

 3 representatives, and investors during which Defendants Weisler and Lesjak discussed the quarterly

 4 results. As set forth below, Defendants made materially misleading statements and omissions in the

 5 earnings release and on the earnings call regarding Supplies pricing, gross margins, and operating

 6 profits and/or omitted material information regarding the pull-in scheme and its effect on pricing,

 7 gross margins, and operating profit, which caused the statements made to be materially misleading.

 8            111.       In the May 25, 2016 earnings release, Defendants reported gross margin of 19.4% for

 9 Q2 2016 (compared to 19.7% for second quarter fiscal 2015 (“Q2 2015”)) and Printing segment

10 operating profit margin of 17.3% for Q2 2016 (compared to 17.8% for Q2 2016).

11            112.       On the May 25, 2016 earnings call, Defendant Lesjak stated:

12            Gross margin of 19.4% was down 0.3 points year-over-year, driven by unfavorable
              currency and competitive pricing . . . .
13
                                                  *       *      *
14
                     Operating profit for printing was 17.3%, down 0.5 points year over year,
15            driven by currency and competitive pricing, partially offset by operational
              improvements, favorable hardware mix, and divestiture gains.
16
              113.       During the May 25, 2016 call, Lesjak responded to an analyst question regarding
17
     Printing operating profit margins, and again blamed “currency” and “competitive pricing” for the
18
     disappointing results:
19
                     Operating losses for Printing were down 50 basis points, as you mentioned,
20            and that’s really driven by currency and the very competitive pricing environment
              we saw.
21
              114.       Following the earnings release and earnings call, analysts reiterated Defendants’
22
     assurances that the decline in Supplies profit margin was due to pricing pressures caused by
23
     competitors and foreign currency movements. For example:
24
                        Segment operating margin of 17.3% improved from Jan Q level of 17.0%
25                       but remains lower than prior-year quarter of 18.1% as foreign competitors
                         pricing pressure and FX Y/Y impact has not fully recovered. Brean Capital,
26                       LLC (May 26, 2016).

27                      Printing margin of 17.3% was -100bps Y/Y on currency and competitive
                         pricing . . . . Sterne Agee (May 26, 2016).
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 33 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 38 of 81




 1            115.       On June 3, 2016, HP issued its Form 10-Q for Q2 2016, which was signed by

 2 Defendants Weisler and Lesjak. The 10-Q included the following misleading statements and

 3 omissions about Supplies pricing, gross margins, and operating profit, but continued to conceal the

 4 pull-in scheme and its effect on pricing, gross margins, and operating profit:

 5                      In Printing, we are experiencing the impact of demand challenges in
                         consumer and commercial markets. We are also experiencing an overall
 6                       competitive pricing environment due to aggressive pricing from our
                         Japanese competitors.
 7
                                                  *      *       *
 8
                     For the three and six months ended April 30, 2016, our gross margin
 9            decreased 0.3 percentage points and 0.6 percentage points, respectively as
              compared to the prior-year periods. The primary factors impacting gross margin
10            performance were unfavorable currency impacts and a competitive pricing
              environment in Printing, the effects of which were partially offset by favorable
11            commodity costs, product mix and pricing in Personal Systems.

12                                                *      *       *

13                    Printing earnings from operations as a percentage of net revenue decreased
              by 0.5 percentage points for the three months ended April 30, 2016 as compared to
14            the prior-year period due to a decline in gross margin and an increase in operating
              expenses as a percentage of net revenue. The gross margin decline was due
15            primarily to net unfavorable currency impacts and a competitive pricing
              environment, the effects of which were partially offset by operational improvements,
16            higher proportion of graphics supplies and favorable mix of Inkjet printers.

17                                                *      *       *

18                    Printing earnings from operations as a percentage of net revenue decreased
              by 1.2 percentage points for the six months ended April 30, 2016 as compared to the
19            prior-year period due to a decline in gross margin and an increase in operating
              expenses as a percentage of net revenue. The gross margin decline was due
20            primarily to net unfavorable currency impacts and competitive pricing pressure,
              partially offset by operational improvements, favorable mix of Inkjet printers and a
21            higher proportion of graphics and ink supplies.

22            116.       Defendants’ Class Period statements regarding Supplies pricing, gross margins, and

23 operating profits, set forth above at ¶¶95-100, 102-107, 109-113, 115, were materially misleading

24 and/or omitted material information, which caused the statements made to be materially misleading

25 for the following reasons:

26                       (a)    The decline in Supplies pricing, gross margins, and operating profits was

27 primarily due to HP’s undisclosed pull-in scheme, not currency or competitive pricing issues. As

28 part of the scheme, HP steeply discounted Supplies prices in order to induce unsustainable and
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 34 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 39 of 81




 1 artificial Supplies sales that would have occurred, if at all, in future periods absent the scheme. As

 2 determined in the SEC Order:

 3            [T]o entice distributors to take additional product, sales managers offered discounts,
              in some instances in excess of forty percent for A-Business sales, while discounts for
 4            local distributors were in the teens. . . . Internal company documents described the
              A-Business in 2015 and the first half of 2016 being conducted at contra levels three
 5            to four times HP’s normal contra rates.

 6 SEC Order, ¶26. The steep discounts had a direct, undisclosed impact on HP’s reported gross

 7 margins and operating profits.

 8                       (b)   The following graphic demonstrates how decreasing profit margins, which

 9 Defendants blamed on external factors such as currency issues, actually coincided with Defendants’

10 steadily increasing use of low-margin sales as part of the pull-in scheme:

11

12

13

14

15

16

17

18

19

20

21

22

23
                         (c)   As the SEC concluded, HP’s failure to disclose the exorbitant discounting
24
     associated with the pull-in scheme rendered Defendants’ statements misleading: “Between
25
     November 2015 and June 2016, HP’s disclosures regarding . . . gross margin omitted material
26
     information regarding the impact of the [pull-in scheme] on these metrics, causing HP’s disclosures
27
     to be incomplete and misleading.” Id., ¶39.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 35 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 40 of 81




 1                       (d)   Defendants affirmatively misrepresented the cause of the declining gross

 2 margins and operating profits, blaming the declines on external factors such as “competitive pricing

 3 pressures” and “aggressive pricing from our Japanese competitors, given the weakness of the

 4 Japanese Yen.” As found in the SEC Order, however:

 5            [I]n periodic securities filings between November 2015 and June 2016, HP
              repeatedly disclosed decreases in its operating profits caused by declines in HP’s
 6            gross margin. In each instance, HP provided various reasons for the decline in
              gross margin but omitted the material impact that pull-ins and the A-Business were
 7            having on HP’s gross margins. Specifically, in its quarterly securities filings for the
              first two quarters of 2016, HP disclosed that its decreasing gross margins were the
 8            result of “competitive pricing environment” and “unfavorable currency impacts,” but
              omitted from its description the impact that its use of pull-ins and A-Business was
 9            having on its gross margins.

10 Id., ¶43.

11                       (e)   The pull-in scheme had a material impact on HP’s reported gross margins and

12 Printing operating profit margins. For each of the quarterly results referenced above, the pull-in

13 scheme negatively impacted Printing operating profit margins. See §VIII.E., infra. In fact,

14 unbeknownst to investors, in each quarter, the primary driver of the decline in operating profit

15 margin was the steep discounting associated with the pull-in scheme, not the external factors, such as

16 foreign currency issues, cited by Defendants:

17                  Period          Decline in Profit Margin        Estimated Decline in Profit
                                       Reported by HP14             Margin Caused by the Pull-
18                                                                  in Scheme (see ¶197, infra)
19                 Q3 2015                   0.6 pts                 Between 0.7 pts and 1.4 pts
20                 Q4 2015                   0.8 pts                 Between 0.8 pts and 1.5 pts
21                 Q1 2016                   1.8 pts                 Between 0.5 pts and 1.5 pts
22
     Likewise, in each quarter, the primary driver of the change in gross margin was the steep discounting
23
     associated with the pull-in scheme:
24

25
     14
      During the Class Period, even a 0.1 point decline in Printing operating profit margin was
26
   material. Based on HP’s reported revenues during the Class Period, a 0.1 point decline in Printing
   operating profit margin represented approximately $5 million of operating profit. Indeed, in each of
27
   HP’s quarterly earnings calls and SEC filings, HP highlighted and described any changes to Printing
   operating profit margin of 0.1 point or more.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 36 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 41 of 81




 1                    Period         Change in Gross Margin        Estimated Change in Gross
                                       Reported by HP15            Margin Caused by the Pull-
 2                                                                 in Scheme (see ¶197, infra)
 3                  Q3 2015                   -0.2 pts             Between -0.1 pts and -0.3 pts
 4                  Q4 2015                   0.1 pts              Between -0.2 pts and -0.3 pts
 5                  Q1 2016                   -0.7 pts              Between 0.5 pts and 1.5 pts
 6
                         (f)    HP’s gross margins and Printing operating profit margins were material to
 7
     HP’s overall financial results. As a result, those metrics were closely tracked by analysts and
 8
     investors. Indeed, because the Supplies business represented almost the entire profit of the
 9
     Company, even small changes in Supplies profit margins had material impacts on HP’s overall
10
     financial results. For example, during the Class Period, the Printing segment represented less than
11
     half of HP’s consolidated revenues but was responsible for 77% of the Company-wide operating
12
     profit. Within the Printing segment, Supplies represented more than 100% of the Printing segment
13
     profit, while the Printing hardware business lost money. Thus, the operating profit generated from
14
     the Supplies business represented at least 80% of HP’s Company-wide profits during the Class
15
     Period.
16
               C.        Materially Misleading Statements and Omissions Regarding Supplies
17                       Channel Inventory
18             117.      As detailed herein, Defendants employed the pull-in scheme to distort the true
19 condition of the Supplies business. Specifically, the scheme resulted in elevated levels of supplies in

20 HP’s distribution channel. Defendants knew that elevated channel inventory would be viewed

21 negatively by analysts and investors – after all, high channel inventory is an impediment to future

22 revenues – so Defendants designed the scheme to conceal the escalating levels of Supplies channel

23 inventory.

24             118.      Further, Defendants assured investors throughout the Class Period that Supplies
25 channel inventories were “declining” and within “targeted ranges.” Defendants emphasized that the

26   15
        During the Class Period, even a 0.1 point change in gross margin was material. Based on HP’s
   reported revenues during the Class Period, a 0.1 point change in gross margin represented
27
   approximately $25 million of gross profit. Indeed, in each of HP’s quarterly earnings calls and SEC
   filings, HP highlighted and described any changes to gross margin of 0.1 point or more.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                     - 37 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 42 of 81




 1 reduced channel inventory stabilized HP’s flagship Supplies business. In reality, Defendants’

 2 statements related to “channel inventory” only included inventory held by Tier 1 distributors;

 3 unbeknownst to investors, those statements omitted significant inventory levels at Tier 2 resellers.

 4 As detailed in the SEC Order, “HP’s failure to describe its overall channel inventory provided the

 5 market with only a partial and misleading picture of HP’s channel health and caused HP’s

 6 channel inventory disclosures to be materially misleading.” SEC Order, ¶44.

 7            119.       Defendants’ false and misleading statements and omissions regarding Supplies

 8 channel inventory are set forth below.

 9            120.       On November 24, 2015, HP issued an earnings release announcing its financial

10 results Q4 2015 and FY 2015. The same day, HP held a conference call for analysts, media

11 representatives, and investors during which Defendants Weisler and Lesjak discussed the quarterly

12 results. On the earnings call, Defendant Lesjak stated:

13                    From a channel inventory perspective . . . we’ve reduced both hardware
              and supplies levels year-over-year and sequentially, but we are still slightly above
14            target weeks of supply range for supplies.

15            121.       Following the earnings release and earnings call, analysts reiterated Defendants

16 assurances that Supplies channel inventory had meaningfully decreased and was only slightly above

17 HP’s target range. For example:

18                      “The channel inventory for supplies decreased during the quarter. This also
                         suggests that demand will increase in the future.” Trefis (Nov. 25, 2015).
19
                        “Channel inventory in both hardware and supplies was reduced . . . .” UBS (Nov.
20
                         24, 2015).
21
              122.       On February 24, 2016, HP issued an earnings release announcing its financial results
22
     for Q1 2016. The same day, HP held a conference call for analysts, media representatives, and
23
     investors during which Defendants Weisler and Lesjak discussed the quarterly results. On the
24
     earnings call, Defendant Weisler blamed the decline in Supplies revenue on a purported decrease in
25
     Supplies channel inventory:
26
                     Shifting to supplies, the year-over-year revenue was down 8% in constant
27            currency. The factors driving the decline that were expected going into the quarter
              were installed base erosion from declining hardware sales and channel inventory
28            adjustments.
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 38 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 43 of 81




 1            123.       On the same earnings call, Defendant Lesjak stated:

 2                    Turning to supplies, revenue was down 14% year-over-year as reported, or
              8% in constant currency, and comprised 67% of the total print revenue. Supplies
 3            channel inventory was slightly above the range, but we reduced the inventory
              dollar value both year-over-year and sequentially. Although the business remained
 4            challenged, we made solid progress on our core and growth initiatives.

 5                                                 *       *      *

 6                      And then from a channel inventory perspective on the hardware side, we are
              in a very healthy position. And so there shouldn’t be any more channel inventory
 7            hardware units adjusted . . . that need to be adjusted. On the Supplies side, we are
              still slightly above our targeted range, and so we do need some additional channel
 8            inventory correction in Q2, but we will be through that by the end of the first half
              [of FY 2016].
 9
              124.       Following the earnings release and earnings call, analysts highlighted Defendants’
10
     assurances that Supplies channel inventory had meaningfully decreased and was only slightly above
11
     HP’s targeted range. For example:
12
                        “[L]ower channel inventory and new product launches support improving
13                       growth in F2H16. With PC and Printer channel inventory at normal levels
                         and supplies almost back to normal, revenue trajectory should improve
14                       even without a material improvement in end demand.” Morgan Stanley (Feb.
                         25, 2016).
15
                        “Supplies . . . channel inventory still slightly above their targeted range.”
16                       Wells Fargo Securities (Feb. 25, 2016).

17            125.       On March 1, 2016, Defendant Lesjak spoke at the Morgan Stanley Technology,

18 Media & Telecom Conference. During her presentation, Defendant Lesjak responded to a question

19 from an analyst regarding HP’s financial guidance for FY 2016, stating:

20            [F]rom a print perspective, specifically around supplies in the first half, we are
              taking fairly significant channel inventory correction. And those we do not expect
21            to repeat in the second half, which changes the constant currency kind of revenue
              growth trajectory of supplies in the back half as well. And so those are the – and
22            then you’ve got the productivity initiatives that build over the course of the year and
              then these revenues, non-revenue generating cost structure reductions also build over
23            the course of the year, and that leads to a fairly back-end loaded year.

24            126.       During the same presentation, Defendant Lesjak responded to a question from an

25 analyst regarding Supplies channel inventory, emphasizing that Supplies channel inventory had

26 decreased year-over-year and quarter-over-quarter and was only “slightly” above targeted levels:

27            [Q:] Thanks. Obviously the units – or in the supplies or the supply revenue –
              decelerated last quarter. Will you explain that to be a function of inventory
28            adjustments? I am curious if the sell-through in the end market also decelerated,
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 39 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 44 of 81




 1            or was it just kind of a constant kind of environment? And second question is how
              important it is for your unit declines on the printing side to moderate for you to hit
 2            your objective on the supply side of exiting 2017.

 3            [Lesjak:] In terms of what we saw from a sell-out perspective, we did see a little bit
              of softness at the end of the quarter from a sell-out perspective. In fact that was what
 4            drove us over slightly the channel inventory levels, is that we had kind of forecasted
              what we thought sell-out would do over the course of the quarter, and targeted our
 5            channel inventory levels based on that, and our channel inventory in supplies came
              down year-over-year and quarter-over-quarter. But at the very end, we saw a little
 6            bit of softness on the sell-out, and that caused us to be over in channel inventory.

 7            127.       Following the presentation, Morgan Stanley issued an analyst report on March 1,

 8 2016 reiterating Defendant Lesjak’s assurances that Supplies channel inventory had decreased,

 9 indicating a positive development for future Supplies revenue:

10            We hosted HP Inc. on Day 2 of the MS TMT conference. The company is confident
              it can deliver EPS and FCF guidance even if end markets remain weak.
11
              . . . While annual EPS and FCF guidance assumes improvement in market demand
12            during 2016, the company should still benefit from channel inventory work down
              and recent product launches even if the demand environment remains weak.
13
              128.       On May 25, 2016, HP issued a release announcing its financial results for the Q2
14
     2016. The same day, HP held a conference call for analysts, media representatives, and investors
15
     during which Defendants Weisler and Lesjak discussed the quarterly results. On the earnings call,
16
     Defendant Weisler stated:
17
              Let me also highlight that we made this progress, while reducing hardware and
18            supplies channel inventory globally. We are now within our targeted ranges. And
              given our progress, we still expect our supplies revenue trajectory in constant
19            currency to stabilize by the end of 2017.

20                                                *      *       *

21            Our supplies trajectory improved, but it was somewhat masked by the channel
              inventory reductions that we had, supplies inventory is now back within the ranges
22            globally and that’s obviously where we want it to be.

23            129.       Also on the same earnings call, Defendant Lesjak stated:

24                   Supplies revenue was down 16% year-over-year as reported, or down 10% in
              constant currency. Considering currency and the channel inventory position, the
25            supplies revenue trajectory has improved. We reduced channel inventory in the
              quarter, which was a 7 point headwind, as compared to the prior year period. In Q2,
26            supplies revenue mix was 67%, flat sequentially, and channel inventory was within
              our targeted range.
27
                                                  *      *       *
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 40 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 45 of 81




 1                    In terms of the channel inventory correction, off the top of my head, I don’t
              remember what the impact was last quarter. We did have some, we definitely had
 2            some channel inventory corrections last quarter as well, but this quarter was
              larger, and it was 7 points of the headwind.
 3
                                                   *      *       *
 4
              [W]e also took our supplies channel inventory levels down even a bit further than
 5            what we had originally intended because we believe that having a tight handle on
              the channel inventory levels is good for our business.
 6
              130.       In the slide presentation that accompanied the May 25, 2016 earnings call,
 7
     Defendants highlighted that Supplies channel inventory was “within targeted ranges” as a “[k]ey
 8
     message[]” for the quarter:
 9

10

11

12

13

14

15
              131.       Following the May 25, 2016 earnings release and earnings call, analysts reiterated
16
     Defendants’ assurances that Supplies channel inventory had meaningfully decreased and was only
17
     slightly above HP’s target range. For example:
18
                        “A key positive is that HPQ reduced printer hardware and supplies channel
19                       inventory last quarter, and these levels are now within targeted ranges.” FBN
                         Securities (May 27, 2016).
20
                        “Lower channel inventory levels, new product launches, and investments to place
21                       high usage printers set up for a better second half.” Morgan Stanley (May 25, 2016).
22                      “The Good: . . . HP reduced supplies channel inventory and was within their
23                       targeted range . . . .” Wells Fargo Securities (May 25, 2016).

24            132.       Defendants’ Class Period statements regarding Supplies channel inventory, set forth

25 above at ¶¶120, 122-123, 125-126, 128-130, were materially misleading and/or omitted material

26 information, which caused the statements made to be materially misleading for the following

27 reasons:

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 41 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 46 of 81




 1                       (a)   Defendants concealed that HP had $700 million in excess channel inventory,

 2 which Defendants ultimately recognized when they took a $250 million channel inventory reduction

 3 on May 25, 2016 and a $450 million inventory reduction less than one month later, on June 21,

 4 2016. These dramatic reductions confirm that Supplies channel inventory was not within targeted

 5 ranges and not reducing during the Class Period.

 6                       (b)   Throughout the Class Period, Defendants’ channel inventory statements were

 7 misleading because Defendants deliberately excluded significant Tier 2 channel inventory from the

 8 channel inventory levels reported to investors. As found by the SEC Order:

 9              [O]n quarterly earnings calls between November 2015 and June 2016, HP repeatedly
                made disclosures regarding the level of its channel inventory relative to the
10              company’s “target weeks of supply range.” HP’s use of the phrase “channel
                inventory” without definition gave the impression that the internal measurement
11              included all of HP’s channel inventory and was a measure of HP’s overall channel
                health. However . . . HP’s internal channel inventory metric included only its Tier
12              1 channel inventory. HP’s failure to describe its overall channel inventory
                provided the market with only a partial and misleading picture of HP’s channel
13              health and caused HP’s channel inventory disclosures to be materially misleading.

14 SEC Order, ¶44.

15                       (c)   The SEC concluded that Defendants’ channel inventory statements were

16 materially misleading:

17              HP further failed to disclose facts necessary to make its channel inventory
                disclosures not misleading, including that the channel inventory metric employed by
18              the company in quarterly earnings calls only included channel inventory held by
                channel partners to which HP sold directly and not by channel partners further down
19              the distribution chain, thereby disclosing only an incomplete picture of HP’s channel
                health.
20
     Id., ¶3.
21
                         (d)   Throughout the Class Period, Defendants concealed the pull-in scheme and its
22
     impact on Supplies channel inventory levels. As concluded in the SEC Order:
23
                [I]n several instances where HP’s channel inventory was above its target range, HP
24              omitted from the disclosure the material impact that pull-ins and A-Business were
                having on HP’s channel inventory. Specifically, on its quarterly earnings calls in
25              November 2015 and February 2016, HP omitted from its channel inventory
                disclosure the impact that pull-ins and A-business had in causing channel
26              inventory to increase above the target range.

27 Id., ¶45.

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 42 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 47 of 81




 1                       (e)   Throughout the Class Period, Defendants distorted the true health of the

 2 Supplies business by falsely claiming that purported channel inventory reductions were indicative of

 3 future Supplies revenue growth. For example, in March 2016, Defendant Lesjak claimed that “in the

 4 first half [of FY 2016], we are taking fairly significant [Supplies] channel inventory correction [i.e.,

 5 reduction]. And those we do not expect to repeat in the second half, which changes the constant

 6 currency kind of revenue growth trajectory of supplies in the back half as well.” Defendant Weisler

 7 also stated that “[o]ur supplies trajectory improved, but it was somewhat masked by the channel

 8 inventory reductions that we had.” In reality, however, Supplies channel inventory had increased –

 9 not decreased – and future Supplies revenues would not increase until the excess channel inventory

10 was cleared out.

11                       (f)   Throughout the Class Period, Defendants distorted the true health of the

12 Supplies business by falsely claiming that current period Supplies revenue was better than it

13 appeared because it had been “masked” by purported channel inventory reductions that had

14 negatively impacted sales. For example, in May 2016, Defendant Weisler and Lesjak claimed that

15 “[o]ur supplies trajectory improved, but it was somewhat masked by the channel inventory

16 reductions that we had.” In reality, however, Supplies channel inventory had increased – not

17 decreased – and future Supplies revenues would not increase until the excess channel inventory was

18 cleared out.

19                       (g)   The amount of excess Supplies channel inventory concealed by Defendants

20 was material to HP’s overall results. As noted in the SEC Order:

21            The $450 million reduction represented 5% of HP’s reported Printing segment net
              revenue for the second half of 2016. Asked by an analyst about the size of the
22            inventory reduction, HP’s CFO described it as “fairly material, because as I
              mentioned it’s about $450 million over a couple of quarters.”
23
     SEC Order, ¶38. Indeed, the $450 million reduction was in addition to the $250 million reduction in
24
     revenue Defendants took in Q2 2016, for a total of $700 million in revenue reduction during the
25
     Class Period.
26
                         (h)   Accurate information regarding HP’s Supplies channel inventory was material
27
     to analysts and investors. As detailed above, analysts closely tracked Supplies channel inventory
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 43 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 48 of 81




 1 each quarter and routinely asked questions regarding channel inventory during quarterly earnings

 2 calls. Analysts and investors viewed lower channel inventory levels as a catalyst for future Supplies

 3 revenue growth and, thus, as a barometer for whether HP could meet its stated objective of

 4 stabilizing Supplies revenue by the end of FY 2017. By disclosing inaccurate and incomplete

 5 information regarding Supplies channel inventory levels, Defendants misled analysts and investors

 6 as to the true condition of the Supplies business during the Class Period.

 7            D.         Materially Misleading Statements and Omissions Regarding Supplies
                         Revenue
 8
              133.       Defendants used the pull-in scheme to artificially inflate Supplies revenue by pulling
 9
     forward revenues that, absent the scheme, would have materialized, if at all, in future periods. The
10
     scheme was particularly pervasive in the APJ region, where the gray marketing practices began and
11
     were most prevalent. Unbeknownst to investors, the scheme distorted the true condition of the
12
     Supplies business and rendered misleading Defendants’ Class Period statements that the Supplies
13
     business was “on track” to stabilize by the end of FY 2017.
14
              134.       As set forth below, Defendants assured investors that HP was “on track” to stabilize
15
     the Supplies business. In reality, the Supplies business was not “on track.” Rather, the Supplies
16
     business would only stabilize if HP took drastic measures to clear excess Supplies inventory that had
17
     built up in the channel over the preceding quarters as a direct result of the pull-in scheme.
18
              135.       Defendants’ misleading statements and omissions relating to Supplies revenue and
19
     the purported stabilization of Supplies revenue are set forth below.
20
              136.       On February 24, 2016, HP issued an earnings release announcing its financial results
21
     for Q1 2016. The same day, HP held a conference call for analysts, media representatives, and
22
     investors during which Defendants Weisler and Lesjak discussed the quarterly results. On the
23
     earnings call, Defendants Weisler and Lesjak assured investors that HP would stabilize Supplies
24
     revenue by the end of 2017, but failed to disclose that, in order to do so, HP would first need to clear
25
     significant excess inventory from the channel and change its entire sales model. On the call,
26
     Defendant Weisler stated, “we remain confident in our outlook for Supplies revenue in constant
27
     currency to stabilize by the end of 2017.” On the same call, Defendant Lesjak stated:
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                          - 44 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 49 of 81




 1                    So in our outlook for the year, we do expect that the Supplies revenue
              trajectory will improve over the course of the year. We have very tough compares
 2            year-over-year, because in the first half of last year, we had very favorable foreign
              exchange contracts. But what also was very clear and we updated this outlook on the
 3            Q4 earnings call, that in fact, the Supplies revenue in constant currency will . . . we
              expect will stabilize by the end of 2017 and we are reaffirming that today.
 4
              137.       Also on the earnings call, Defendants Weisler and Lesjak highlighted the turnaround
 5
     in the APJ region. Defendant Weisler stated, “while revenue continued to be challenged by market
 6
     contraction in PCs and core printing, we delivered constant currency revenue growth in APJ . . . .”
 7
              138.       In the earnings presentation that accompanied the February 24, 2016 earnings call,
 8
     Defendants highlighted that APJ revenue had increased 2% on a constant currency basis, compared
 9
     with year-over-year revenue declines of at least 6% in each of its other worldwide regions.
10
              139.       Following the February 24, 2016 earnings release and earnings call, analysts
11
     reiterated Defendants’ assurances that Supplies revenues were on track to stabilize by the end of FY
12
     2017. For example:
13
                        “In printing, units and supplies all declined by low double digits Y/Y, but mgmt
14                       reiterated a turn in supplies trends by FYE-17.” Deutsche Bank (Feb. 24, 2016).
15                      “Line of sight on stabilization in printer supplies . . . With print supplies driving the
16                       vast majority of the profitability of the print segment as well as overall HPQ
                         operating profit, the stabilization and recovery of supplies sales will be a key metric
17                       to track over the next two years, in our view.” Deutsche Bank (Mar. 20, 2016).

18            140.       On March 1, 2016, Defendant Lesjak spoke at the Morgan Stanley Technology,
19 Media & Telecom Conference. During the presentation, an analyst asked whether HP could stabilize

20 Supplies revenue by the end of FY 2017. In response, Defendant Lesjak stated that HP was on track

21 to stabilize Supplies revenue. Defendant Lesjak failed to disclose that in order to stabilize Supplies

22 revenue by the end of FY 2017, HP would need to take significant reductions to inventory – and

23 revenue – in order to clear excess Supplies inventory from the channel and completely overhaul

24 HP’s sales model. Defendant Lesjak stated, in relevant part:

25                    At the core is the confidence that we have in the Four Box Model around
              supply and what drives supplies over time. Now you got to have – in the model, you
26            got to have accurate assumptions, and you’ve got to be constantly fine-tuning those
              assumptions based on what you’re seeing in the market and also what big data you
27            are getting back. We have a lot of printers that have phone home and tell us what’s
              going on. And so we are fine-tuning that model, but we have a lot of confidence
28            that those four boxes and the levers within each of them are exactly the right thing
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                             - 45 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 50 of 81




 1            to work on, so that over time the constant currency revenue in supplies does
              stabilize by the end of 2017.
 2
                                                  *      *       *
 3
              And the combination of all of these levers that we’re pulling to address each of these
 4            boxes that drives the fact that on a constant currency basis, revenue in supplies will
              stabilize by the end of 2017.
 5
              141.       On May 25, 2016, HP issued a release announcing its financial results for Q2 2016,
 6
     ended April 30, 2016. The same day, HP held a conference call for analysts, media representatives,
 7
     and investors during which Defendants Weisler and Lesjak discussed the quarterly results. On the
 8
     earnings call, Defendant Lesjak responded to an analyst question regarding Supplies revenue by
 9
     assuring that the Four Box Model indicated HP was “on track” to stabilize supplies revenue:
10
                      So I think the way to think about this is probably to go back to the Four
11            Box Model, and how we think about supplies. In terms of us being on the
              trajectory that leads to stabilization in constant currency supplies revenue by the
12            end of 2017, and I believe Dion said it in his prepared remarks, that when we started
              the quarter, we had an expectation of what the different elements of the Four Box
13            model are going to do, and then based on the models that we have. And then we look
              at the end of the quarter to see how they’ve responded in actuality, and they were
14            largely in line with what we were expecting, and that says that our model is
              predicting, within the quarter, it is doing a good job of predicting what’s going to
15            happen to supplies. So we are on track with that.

16            142.       On the same earnings call, Defendant Weisler assured investors that the Supplies

17 revenue trajectory had already improved and was “on track” to stabilize by the end of 2017:

18            Let me also highlight that we made this progress [in printing] while reducing
              hardware and supplies channel inventory globally. We are now within our targeted
19            ranges. And given our progress, we still expect our supplies revenue trajectory in
              constant currency to stabilize by the end of 2017.
20
                                                  *      *       *
21
              Our supplies trajectory improved, but it was somewhat masked by the channel
22            inventory reductions that we had, supplies inventory is now back within the ranges
              globally and that’s obviously where we wanted to be.
23
                      So with all of those productivity improvements, continuing to reshape the
24            install base we are focusing on high value units that’s evidenced through the
              continued growth in value multi-function laser. We said we needed to continue to
25            refresh the product line up, we did that, 15 new devices launched last quarter
              JetIntelligence, PageWide Array and OfficeJet Pro, and we did for the 11th
26            consecutive quarter in a row, as we did with Instant Ink. So as Cathie mentioned, all
              of that translates to what we’re seeing transpire as we planned it out to be, and
27            therefore with all of that we expect to stabilize our supplies revenue trajectory by
              the end of 2017.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 46 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 51 of 81




 1                                                *       *      *

 2            [A]nd that there is no single magic pill that changes the supplies trajectory. So what
              we need to do is to continue to focus on all areas of the Four Box Model . . . .
 3
                                                  *       *      *
 4
              So all these factors drive supplies consumption, not just the install base, and the
 5            model would suggest that we are on track to that stabilization by the end of ‘17 in
              constant currency.
 6
              143.       In the earnings presentation that accompanied the earnings call, Defendants
 7
     highlighted that HP was “on track” to stabilize Supplies revenue as a “[k]ey message[]”:
 8

 9

10

11

12

13

14
              144.       On the May 25, 2016 earnings call, Defendant Weisler also highlighted the purported
15
     strong revenue trend in APJ:
16
              I am pleased with our second quarter results. . . .
17
                      Amid difficult market conditions, net revenue was in line with our
18            expectations, down 11% year-over-year as reported or down 5% in constant
              currency. And in APJ for the second quarter in a row we delivered constant
19            currency revenue growth with strength in personal assistance across much of the
              region.
20
              145.       In the earnings presentation that accompanied the earnings call, Defendants
21
     highlighted that APJ revenue had increased 1% on a constant currency basis, compared with year-
22
     over-year revenue declines of at least 6% in each of its other worldwide regions.
23
              146.       Following the May 25, 2016 earnings release and earnings call, analysts reiterated
24
     Defendants’ assurances that Supplies revenues were “on track” to stabilize by the end of 2017. For
25
     example:
26
                        “True Underlying Printer Supplies Trajectory Already Close to Reaching
27                       Stabilization; Reiterating Buy Rating.” Maxim Group (May 31, 2016).

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 47 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 52 of 81




 1                      “Supplies Will Stabilize! Despite continuing weak performance in Hardware (units -
                         16% Y/Y) and Supplies (revenue -10% Y/Y c.c.), HPQ insisted it remains on track to
 2                       deliver stable Supplies revenue by FY17-end. This was a central theme of the call.”
                         Jefferies (May 26, 2016).
 3

 4            147.       On June 1, 2016, Defendant Weisler spoke at the Sanford Bernstein Strategic

 5 Decisions Conference. During the presentation, an analyst asked whether HP would stabilize

 6 Supplies revenue by the end of FY 2017. Defendant Weisler assured the analyst that HP was on

 7 track to stabilize Supplies revenue. Defendant Weisler, however, omitted that in order to stabilize

 8 Supplies revenue, HP would need to take significant inventory reductions in order to clear excess

 9 Supplies inventory from the channel and completely overhaul HP’s sales model, an announcement

10 they would make a mere 20 days later. Defendant Weisler stated, in relevant part:

11                   So, when you put all of those things in the mix into the four-box model, based
              on what it’s telling us at this point in time, we stabilize revenue by the end of 2017
12            in constant-currency.

13            148.       Following the June 1, 2016 investor presentation, analysts reiterated Defendants’

14 assurances that Supplies revenues were on track to stabilize by the end of FY 2017. For example:

15            Printing on Path to Stabilization by End of FY17

16                   Meetings with HP highlight confidence in printer supplies stabilization by
              end of FY17. . . .
17
                      Investors are focused on printing supplies stability and FCF generation and
18            cash return. We hosted HP IR in Europe and attended Drupa, a print trade fair, this
              week . . . most investors are still waiting for numbers, in particular supplies Y/Y
19            growth, to stabilize. . . .

20            . . . HP still expects stabilization by the end of FY17, and has better visibility
              compared to the September 2015 analyst day . . . .
21
     Morgan Stanley (June 1, 2016).
22
              149.       Defendants’ Class Period statements regarding Supplies revenue, set forth above at
23
     ¶¶136-138, 140-145, 147, were materially misleading and/or omitted material information, which
24
     caused the statements made to be materially misleading for the following reasons:
25
                         (a)    Due to the undisclosed pull-in scheme, Supplies revenue was not “on track” to
26
     stabilize. As detailed herein, reported Supplies revenues during the Class Period included at least
27
     $700 million of sales attributable to the pull-in scheme, which materially distorted the true revenue
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 48 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 53 of 81




 1 trajectory of the Supplies business. Because the pull-in scheme involved accelerating sales that

 2 would have otherwise materialized in future quarters, it inflated Supplies sales and created a

 3 misleading revenue trend – one that appeared “on track” when the opposite was true. Indeed,

 4 Defendants were eventually forced to admit the material revenue impacts of the scheme when they

 5 disclosed massive Supplies revenue reductions of $250 million in Q2 2016 and $450 million for Q3

 6 and Q4 2016. Defendants’ statements that Supplies revenue was “on track” to stabilize despite the

 7 concealed pull-in scheme were materially misleading.

 8                       (b)   Defendants concealed that Supplies revenue would only stabilize if HP took

 9 drastic measures to clear an excess $700 million of supplies inventory that had built up in the

10 channel over the preceding quarters as a direct result of the pull-in scheme. Even after taking the

11 initial $250 million channel inventory reduction in Q2 2016, Defendants concealed that Supplies

12 revenue would only stabilize if HP removed an additional $450 million of supplies from channel

13 inventory. As detailed herein, the significant level of excess channel inventory meant HP’s

14 distribution channel partners demanded steeper and steeper sales discounts in exchange for taking on

15 even more Supplies inventory. The result – an increasing volume of sales at very low margins –

16 meant the Supplies revenue trajectory would not stabilize until the excess channel inventory was

17 cleared out and HP discontinued its practice of excessive discounting. Indeed, Defendants later

18 admitted that when the Supplies revenue trajectory finally did “stabilize” more than a year after the

19 end of the Class Period, the “stabilization” occurred only “after adjustments for supplies sales model

20 change” in Q3 2016 and Q4 2016.

21                       (c)   With respect to the statements about APJ revenue, Defendants concealed that

22 APJ revenue growth was due to the pull-in scheme, which originated and was most prevalent in the

23 APJ region. Defendants concealed that the APJ revenue growth resulted in lower margins, lower

24 sales in other regions, and elevated levels of worldwide channel inventory. As found by the SEC

25 Order:

26                    Beginning in the second fiscal quarter of 2015 . . . management in one region
              sold printing supplies to distributors known to be involved in selling the HP printing
27            supplies outside of their territory (internally described as “gray marketing,” and
              known in the region as “A-Business”) causing significant margin erosion and
28            cannibalization of HP sales in other regions.
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 49 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 54 of 81




 1 SEC Order, ¶2.

 2                       (d)    Accurate information regarding revenue was material to analysts and

 3 investors. As detailed above, analysts closely tracked revenue each quarter and routinely asked

 4 questions regarding revenue during quarterly earnings calls.             By disclosing inaccurate and

 5 incomplete information regarding revenue, Defendants misled analysts and investors as to the true

 6 condition of the Supplies business during the Class Period.

 7 VIII. DEFENDANTS ACTED WITH SCIENTER

 8            A.         Defendants’ Admissions of Their Detailed Involvement in and Hands-
                         On Management of the Supplies Business Supports Scienter
 9
              150.       Leading into and throughout the Class Period, Defendants emphasized their personal,
10
     detailed involvement in overseeing the Supplies business as a reason why investors should trust their
11
     statements concerning the integral Supplies business – the business that was paramount to the
12
     success of HP. Defendants underscored their personal management of Supplies pricing and channel
13
     inventory levels – the two prominent metrics closely tracked by analysts that were directly impacted
14
     by the pull-in scheme. Defendants’ detailed involvement in overseeing the Supplies business and, in
15
     particular, the very metrics that were the subject of the alleged fraud, establishes that Defendants
16
     knew or were reckless in not knowing that their Class Period statements and conduct were materially
17
     misleading.
18
                         1.     Defendants Acknowledged Repeatedly that It’s “ All About
19                              Supplies”
20            151.       Time after time, Defendants emphasized that it’s “all about supplies.” At the
21 September 15, 2015 inaugural Security Analyst Meeting leading into the Class Period, Defendants

22 told analysts and investors that they were singularly focused on the Supplies business. For example,

23 Defendant Lores assured investors:

24            I know that this business is all about supplies. Every action that we have – I have
              been describing, the improvements in the product portfolio, the new programs that
25            we are launching, the new services we’re launching have one common objective.
              Improve our supplies business.
26
     Similarly, Defendants Weisler, Lesjak, and Lores emphasized at least ten separate times during the
27
     inaugural Security Analyst Meeting that it was “all about supplies.”
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 50 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 55 of 81




 1            152.       Defendants’ emphasis on Supplies continued throughout the Class Period, both

 2 internally and externally. For example, an April 4, 2016 UBS analyst report detailed:

 3            While HP does make money on some laser printers, generally printers are sold at a
              loss, which HP views as an investment to garner the high-margin ink and toner
 4            supplies. “It’s all about supplies” is HP Inc.’s mantra. At a recent employee
              meeting, Weisler even spoke of a point of aftermarket supplies share as equivalent
 5            to so many jobs.

 6            153.       An August 5, 2016 Barron’s article entitled “HP CEO Weisler, CFO Lesjak Reiterate

 7 the Strategy,” quoting an interview with Defendants Lesjak and Weisler, stated: “The ‘key’ thing in

 8 these established businesses is making sure supplies revenue ‘is humming well.’”

 9            154.       Shortly after the Class Period, Defendant Lores summed up Defendants’ focus on

10 Supplies:

11            [A]s we have said repetitively during the last months, we are not confused.
              Everything that we do in this business has one objective, to grow our supplies
12            business because this business, it’s all about supplies.

13            155.       Throughout the Class Period, based on Defendants’ representations, analysts

14 acknowledged the importance Defendants placed on the Supplies business and asked detailed

15 questions about the business and how Defendants monitored it. For example, during a June 1, 2016

16 investor presentation, Toni Sacconaghi of Bernstein stated:

17                    Okay. Supplies are obviously where the profits are in the printing business,
              and we’ve made estimates – you haven’t said, but I’ll say it -- that supplies are 100%
18            of the profits of HP Inc. You lose money on hardware. You make money on PCs.
              Supplies are 100% of the profits of the Company. So, as Willie Sutton said, you’ve
19            got to go where the money is.

20                       So, let’s spend a little time talking about supply.

21                       2.     Defendants Were Laser Focused on Supplies Pricing and
                                Discounts
22
              156.       Defendants emphasized a particular focus on Supplies pricing and discounting. As
23
     described herein, the pull-in scheme involved offering exorbitant discounts on supplies – sometimes
24
     in excess of 40% – to induce distributors to purchase more product than they needed or wanted.
25
     Discounts greater than customary discount levels (which, according to the SEC Order, were in the
26
     teens) were approved by the region heads, such as Defendant Bailey. Additionally, Defendants
27
     admitted their detailed involvement in monitoring supplies pricing and discounting.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 51 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 56 of 81




 1            157.       For example, on November 24, 2015, Defendant Lesjak assured investors:

 2            And it’s across those four dimensions that we’ve talked about, the installed base
              usage, after-market share, and then also making sure that we’re careful about what
 3            we do from a supplies pricing perspective.

 4            158.       On February 24, 2016, Defendant Weisler stated:

 5            We need to win back aftermarket share, and we are already executing actions to
              support an aggressive share improvement plan, including online programs and
 6            increased sales coverage to promote the value of original supplies. And we continue
              to strategically monitor Supplies pricing, so that currency adjustments don’t result in
 7            increased aftermarket alternatives pressure.
 8                                                 *       *       *
 9            [W]e have not yet seen a material change from the Japanese competitors. I think
              many of our competitors have hedging strategies in place, and it takes some time for
10            movements in any given month to flow through to any other month. It’s obviously
              something that we track very closely, we are continuously running price function
11            value equations relative to our competitors.
12            159.       Supplies pricing and discounting levels were also key elements of HP’s Four Box
13 Model. As described below at ¶¶171-178, during the Class Period, Defendants constantly

14 emphasized that they used the model to track the Supplies business. In particular, Supplies pricing

15 was regularly called out by Defendants as a key component of the model that they regularly

16 monitored. For example:

17                      Defendant Lesjak (September 15, 2015): “I really want to step back and talk about
                         what are the levers or the attributes of a really healthy supplies business. And so we
18                       really think about it on four different dimensions. . . . Secondly, you got to look at
19                       what is the pricing of your supplies . . . .”

20                      Defendant Lesjak (November 24, 2015): “We have found that our four-box model is,
                         in fact, very good. And as we have collected more big data – and every week we
21                       collect new data, we update, basically, the model. . . . So we have a lot of
                         confidence in the model, but you have to work the model all the time. And it’s
22                       across those four dimensions that we’ve talked about, the installed base usage, after-
23                       market share, and then also making sure that we’re careful about what we do from
                         a supplies pricing perspective.”
24
                        Defendant Weisler (February 24, 2016): “[W]e continue to strategically monitor
25                       Supplies pricing so that currency adjustments don’t result in increased aftermarket
                         alternatives pressure.”
26
                        Defendant Lesjak (March 1, 2016): “The third bucket is really all about pricing
27
                         supplies: what is the price of supplies? And there we’ve got to make sure that we
28                       keep the price relative to aftermarket alternatives without too much of a premium,
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                          - 52 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 57 of 81




 1                       because otherwise then you are going to drive folks to do aftermarket alternatives.
                         So it’s kind of constantly fine tuning the pricing.”
 2
                        Defendants Weisler and Lesjak (August 5, 2016): “To make supplies revenue work,
 3                       explained Lesjak, is a ‘four-box model.’ . . . There are four key elements that
 4                       really determine what’s going to happen with supplies revenue. . . . And then it
                         matters what the pricing is of supplies. ‘Everything we do day to day in print is
 5                       focused in those four areas,’ said Weisler.”

 6                       3.     Defendants Performed Detailed Operational Reviews of the
                                Supplies Business
 7
              160.       Defendants performed detailed operational reviews of the Printing segment, for which
 8
     the Supplies business generated the majority of profits. As described herein, during the Class
 9
     Period, the pull-in scheme had a significant impact on numerous operational metrics in the Supplies
10
     business: Supplies revenue was artificially inflated, Supplies profit margins declined as result of
11
     steep discounting, and Supplies channel inventories exceeded target levels by $700 million.
12
     Defendants’ detailed involvement in overseeing these components of the Supplies business was
13
     highlighted throughout the Class Period.
14
              161.       During the September 15, 2015 inaugural Security Analyst Meeting, Meg Whitman –
15
     CEO of the pre-spin off Hewlett-Packard Company – emphasized how Defendants’ QBRs had
16
     become even more robust with the streamlined Company:
17
              Last week, we did our QBRs, our quarterly business reviews and for the first time, I
18            did not do the printing and PC business, Dion [Weisler] did. We get to the end of
              three days where we dove deeply into these three businesses and I’m thinking, wow I
19            have two extra days here, because I would have rolled right into PCs for a day and
              right into printing for a day. If you think about the organic investments, we now
20            have a smaller arena of investments that we’re considering and you’ll hear from Dion
              later on this afternoon the ability to invest in printing in a way that we have not
21            invested in printing because of the demands of the Company I think it’s going to
              actually stand us in really good stead.
22
     The QBR presentations, which were reviewed and analyzed by the Defendants, differentiated
23
     between A-business and HP’s legitimate business.
24
              162.       On March 1, 2016, Defendant Lesjak spoke at the Morgan Stanley Technology,
25
     Media & Telecom Conference. A Morgan Stanley analyst asked Defendant Lesjak:
26
                     So Cathie, you’ve spent 30 years at HP. Tell us a little bit about your
27            perspective on the benefits of now running HP Inc. as a much smaller entity than the
              one that you’ve navigated for the prior 30 years.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                        - 53 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 58 of 81




 1 In response, Defendant Lesjak emphasized that because the new HP had only two segments, it

 2 allowed the Board, which included Defendant Weisler and herself, to review the Printing and

 3 Supplies businesses in minute detail:

 4                    You know, there’s kind of three that I’d call out and there’s probably more,
              but let me call out three. The first one that really hit me was one of our very first
 5            Board meetings. So we put together a fantastic Board and we picked, which is a little
              unusual, but we got to pick the vast majority of the Board for the skills and the
 6            experiences that we really thought would help us. And the very first Board meeting,
              we spent the entire Board meeting almost on print. Do you know that at HP Co., I
 7            am not sure we ever spent that much time with that level of a deep dive on print?
              And then the next Board meeting we spent kind of a comparable amount on personal
 8            systems. And so just having the attention and the wisdom and the experience of
              these Board members totally focused on two businesses instead of six is I think
 9            going to really serve us well. I think that we will make better decisions and drive
              more value.
10
              163.       Defendant Lesjak finished her response by acknowledging that she spent significant
11
     time performing detailed operational reviews of HP’s specific businesses, which included HP’s most
12
     important business – Supplies:
13
              And then for me personally, the last thing I guess I’d say is, because the company is
14            a bit smaller, about half the size, two business segments. I spend a lot more time on
              operational reviews and getting into the detail about the very specific businesses.
15
              164.       Following the Class Period, Defendant Lesjak explained that the operational reviews
16
     involved “drill[ing] down” and analyzing the drivers of the Supplies business’ results:
17
              So not only is a big portion of our profits coming from Print, but when you further
18            drill down, a big portion of the profits is really coming from supplies because we
              typically have a business model, where you place the units at very low margins or
19            negative margins and you basically then get the supplies annuity to give you a
              positive NPV. So that means you really have to look at what your supplies
20            business – how to drive your supplies business.

21                       4.      Defendants Set and Monitored Specific Forecasts for Supplies
                                 Channel Inventory
22
              165.       As part of their focus on the Supplies business, Defendants paid particular attention to
23
     Supplies channel inventory levels. As described herein, the pull-in scheme resulted in elevated
24
     channel inventories, which ultimately required HP to record a $700 million charge to clear out
25
     excess inventory. Defendants were personally involved in setting and monitoring Supplies channel
26
     inventory levels.
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                            - 54 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 59 of 81




 1            166.       According to the SEC Order, HP’s Finance Department – led by Defendant Lesjak –

 2 set the target levels for supply channel inventory, which was measured by the WOS metric. SEC

 3 Order, ¶14. The finance team monitored channel inventory levels using weekly “‘flash’” reports that

 4 compared quarterly metrics, including WOS, against budget based on the actual performance of

 5 weeks past and anticipated performance for future weeks. Id., ¶17. As Defendant Lesjak

 6 acknowledged, “having a tight handle on the channel inventory levels is good for our business.”

 7 And Defendant Bailey was “responsible for the . . . overall financial performance of the HP APJ

 8 business” – where the pull-in scheme originated and was most prevalent.

 9            167.       During the September 15, 2015 inaugural Security Analyst Meeting, Defendant

10 Weisler assured:

11                     [Weisler]: However, we are on it. We’re on it every single day by country.
              We know exactly how much inventory we have . . . . Now the beauty about supplies
12            is it has a few preservatives built into it, right. So that’s a little better. So we’re
              really focused on both businesses. We’re always focused on the channel inventory.
13
              168.       At a March 1, 2016 investor presentation, Defendant Lesjak responded to an analyst
14
     question regarding Supplies channel inventory levels, stating:
15
                     In terms of what we saw from a sell-out perspective, we did see a little bit of
16            softness at the end of the quarter from a sell-out perspective. In fact that was what
              drove us over slightly the channel inventory levels, is that we had kind of
17            forecasted what we thought sell-out would do over the course of the quarter, and
              targeted our channel inventory levels based on that, and our channel inventory in
18            supplies came down year-over-year and quarter-over-quarter. But at the very end,
              we saw a little bit of softness on the sell-out, and that caused us to be over in channel
19            inventory.

20            169.       At the same presentation, Defendant Lesjak stated, “[a]t the highest level, we’ve got

21 to manage our channel inventory. It’s absolutely critical in this business that you keep your

22 channel inventory fresh.”

23            170.       On the June 21, 2016 investor call, Defendant Lores acknowledged that it was his

24 responsibility to monitor Tier 1 and Tier 2 channel inventory levels and to hold sales personnel

25 accountable for staying within inventory levels set by the Finance team:

26            [W]e will reduce Tier 1 and Tier 2 supplies channel inventory levels during Q3 and
              Q4. Following these one-time reductions of inventory, we will reduce and tighten
27            the desired ranges for ink and toner in each region. It will be critical, as it is today,
              for me to hold the sales teams accountable to remain within the ranges going
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 55 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 60 of 81




 1            forward. You can expect us to report on this during the quarterly earnings calls, as
              we have done in the past.
 2
                         5.     The Four Box Model: Defendants Used It “Extensively” and
 3                              Updated It with New Data “Every Week”
 4            171.       Defendants repeatedly touted the Four Box Model’s ability to track and predict

 5 Supplies revenue and channel inventory. The Four Box Model purportedly allowed Defendants to

 6 analyze, in real-time, the four “key levers that . . . drive supplies revenue.” The first box analyzed

 7 the size of HP’s “installed based” – i.e., how many of HP’s hardware printer units were in use. The

 8 second box analyzed “usage” – i.e., the volume of printing being done by HP’s installed base of

 9 printer units. The third box analyzed Supplies “pricing” – i.e., the price at which HP was selling its

10 Supplies to distributors, which incorporated the level of discounting being used by HP. Finally, the

11 fourth box analyzed HP’s Supplies “market share” – i.e., the percentage of aftermarket supplies that

12 HP was capturing compared to third-party supplies.

13            172.       Importantly, Defendants told investors that the Four Box Model was able to

14 accurately and reliably predict Supplies revenues because it was based on updated, real-time “big

15 data,” which derived from the telemetry data that HP received directly from its printers. As

16 Defendant Lesjak described it, “we have a lot of printers that . . . phone home and tell us what’s

17 going on.” Analysts highlighted Defendants’ statements about HP’s “big data” capabilities and the

18 resulting reliability of the Four Box Model. In October 2015, Credit Suisse reported that the Four

19 Box Model,

20            provides a degree of predictability in the printing market and HP’s business by
              leveraging the data generated from HP[]’s large installed base of printers. Indeed
21            we note that management has noted that for a significant part of its installed base the
              company receives real-time information on printed pages and usage, and that this
22            big data has been leveraged to effectively predict its supplies business.

23            173.       Because the Four Box Model provided real-time data on the amount of supplies

24 usage, Defendants could reliably compare the volume of supplies that were sold in a given period

25 with an estimate of the supplies usage, which would reveal the level of inventory that remained in

26 the channel. In fact, this comparison could be done by specific geographic region because both sales

27 data and telemetry data on usage could be easily traced to a particular country or region. During the

28 Class Period, as a result of the pull-in scheme, the Four Box Model would have revealed that
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                       - 56 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 61 of 81




 1 supplies sales were far outpacing estimated supplies usage, especially in the APJ region, where sales

 2 were being artificially inflated and inventory was building up in the distribution channel as a result

 3 of the pull-in scheme.

 4            174.       Defendants stated on an almost constant basis during the Class Period that they

 5 reviewed and relied upon the Four Box Model and its results. For example, on the November 24,

 6 2015 earnings call, Defendant Lesjak stated:

 7            We have found that our four-box model is, in fact, very good. And as we have
              collected more big data – and every week we collect new data, we update, basically,
 8            the model.

 9            175.       During a February 24, 2016 investor presentation, Defendant Weisler emphasized that

10 Defendants used the model “extensively,” stating:

11            So look, the Four Box Model is a predictive tool, and we use it extensively. It has a
              lot of complexity built into it. Not all units are created equally. We can place a
12            particular unit in one demographic, place exactly the same unit in a different
              demographic, and it can yield an entirely different usage pattern, and we can have a
13            different price associated with it. So when you think about all the permutations and
              combinations associated with that Four Box Model, it is something that we focus on
14            very carefully. And it shapes the way we place units, it informs how we price, and it
              even informs how we market.
15
              176.       During a March 1, 2016 investor presentation, Defendant Lesjak responded to a
16
     question about the Supplies business and described Defendants’ use of the Four Box Model:
17
                      At the core is the confidence that we have in the Four Box Model around
18            supply and what drives supplies over time. Now you got to have – in the model, you
              got to have accurate assumptions, and you’ve got to be constantly fine-tuning those
19            assumptions based on what you’re seeing in the market and also what big data you
              are getting back. We have a lot of printers that have phone home and tell us
20            what’s going on. And so we are fine-tuning that model, but we have a lot of
              confidence that those four boxes and the levers within each of them are exactly the
21            right thing to work on, so that over time the constant currency revenue in supplies
              does stabilize by the end of 2017.
22
              177.       During the June 1, 2016 call, in response to an analyst’s question regarding the Four
23
     Box Model’s ability to determine the “growth rate of supplies,” Defendant Weisler stated that the
24
     model contains “very detailed data that obviously we do not want to share explicitly.”
25
              178.       An August 5, 2016 Barron’s article, quoting an interview with Defendants Lesjak and
26
     Weisler stated: “To make supplies revenue work, explained Lesjak, is a ‘four-box model’ . . .
27
     ‘Everything we do day to day in print is focused in those four areas,’ said Weisler.”
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 57 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 62 of 81




 1                       6.     Defendants Were Highly Experienced in Monitoring HP’s
                                Channel Inventory Levels
 2
              179.       Both Defendants Weisler and Lesjak had significant experience monitoring Supplies
 3
     channel inventory for signs of unhealthy, excess inventory levels. In fact, immediately after
 4
     Defendant Weisler began at HP in 2012 as the Senior Vice President and Managing Director of
 5
     Printing and Personal Systems in the APJ region, where “he was responsible for all aspects of the
 6
     business in the region,” HP was forced to disclose that a significant level of excess Supplies channel
 7
     inventory had built-up in that region.
 8
              180.       During an August 2012 earnings call, Defendant Lesjak, who was the CFO at the
 9
     time, described to analysts and investors, “we did end with higher channel inventories than the
10
     underlying demand would suggest and that was especially true for ink supplies. What we need to
11
     do in that space is continue to focus on channel inventory.” Defendant Lesjak added, “[t]he channel
12
     inventory is more problematic in the supplies area and not in the hardware area,” and “really where
13
     we saw weak demand was predominantly in Europe and Asia, and that impacted the sell-through in
14
     Q3 and obviously hampered our efforts to reduce the channel inventory.” Defendant Lesjak blamed
15
     disappointing Supplies revenue on the fact “the demand environment, particularly for consumers,
16
     remains a headwind, affecting our success in balancing sell-in and sell-through activity with the
17
     channel. We need to reduce channel inventory through close inspection and end user demand
18
     stimulation.”
19
              181.       Leading up to the start of the Class Period, Defendant Weisler continued to have
20
     responsibility over Supplies channel inventory as part of his role overseeing the Printing segment in
21
     the APJ region and later across all regions. For example, on the November 25, 2014 earnings call,
22
     CEO Whitman stated:
23
                      Dion and his team have been addressing the challenges in this business,
24            and have moved quickly to get the supplies channel inventories we identified last
              quarter back in line with our target range. Overall, unit placement trends and
25            supplies growth will take some time to optimize. But the team has an aggressive
              plan in place to address this, including targeted marketing programs and hiring on
26            more supply specialists. With these activities, along with a very strong innovation
              pipeline, I’m confident that Dion is setting this business up for success.
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 58 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 63 of 81




 1            182.       Defendant Lesjak spoke frequently on investor calls about her personal involvement

 2 monitoring Supplies channel inventory levels. All told, Defendant Lesjak made at least 25 detailed

 3 references to monitoring Supplies channel inventory in the period leading up to the start of the Class

 4 Period. As detailed below, many of the statements were reminiscent of the channel inventory

 5 problems HP concealed during the Class Period, including:

 6                      “[T]the bottom line is, folks, the end-user demand for supplies is down, and we
                         actually expect with the change in channel inventories that we want to make in Q2,
 7                       and that’s included in our guidance already, but with that change that supplies growth
                         will go yet even more negative than 7% in Q2 and Q3. . . . Channel inventory weeks
 8
                         were up year on year across both hardware and supplies.”16
 9
                        “Supplies revenue declined 14% due to lower end-user demand and reductions in
10                       channel inventory. Last quarter, we outlined several actions that IPG was taking to
                         align its supply chain with lower demand. IPG made progress against these
11                       objectives with both owned and channel inventory down significantly since the end
                         of Q1.”17
12

13                      “Supplies revenue declined 13%. Channel inventory corrections and currency
                         accounted for most of this decline with sales continuing to be flat to slightly
14                       down.”18

15                      “Compared with a year ago, ESS channel inventory was down a week, IPG was
                         down roughly a half a week, and PSG was flat. Beginning in fiscal 2010, we will
16
                         only report whether channel inventory is within the target range of roughly 4 to 6
17                       weeks, and will provide details in the event that we are outside of this range.”19

18                      “Supplies revenue grew 1% in dollars and 4% in local currency. And we saw the
                         convergence of sell-in and sell-out on a constant currency basis. . . . [O]ur channel
19                       inventory is in good shape.”20
20                      “Channel inventories in ESS and IPG are in good shape. PSG channel inventory is a
21                       few days higher than we would like and we expect to bring it down in Q4.” 21

22
     16
          Q1 2009 earnings call; February 18, 2009.
23
     17
          Q2 2009 earnings call; May 19, 2009.
24
     18
          Q3 2009 earnings call; August 18, 2009.
25
     19
          Q4 2009 earnings call; November 23, 2009.
26
     20
          Q1 2010 earnings call; February 17, 2010.
27
     21
          Q3 2010 earnings call; August 19, 2010.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                          - 59 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 64 of 81




 1                      “[Analyst:] Cathie, I was hoping you could comment on channel inventories
                         especially on supplies . . . .” “[A:] [I]n terms of channel inventories, we actually
 2                       exited Q4 with channel inventories in really good shape. And so there are no
                         concerns from our perspective, on the channel inventory position.” 22
 3

 4                      “Channel inventories in each business ended the quarter within acceptable
                         ranges.”23
 5
                        “We ended the quarter with higher than normal channel inventory in supplies,
 6                       especially ink, as sell-through slowed at the end of the quarter. . . . We’ll need to
                         begin working through this inventory . . . .”24
 7

 8                      “Supplies revenue declined 14% year over year to $4 billion in the quarter.
                         Remember, we entered Q4 with higher channel inventory than we would have
 9                       liked, and we worked to reduce this throughout the quarter. . . . We ended the quarter
                         with higher channel inventory than we would have liked in some regions.”25
10
                        “[W]e did make some progress on reducing ink supplies channel inventory,
11                       basically from Q4 to Q1 . . . . [A]nd so we did not get the reduction in channel
12                       inventory in Q1 that we had expected. We do still expect that the channel inventory
                         levels will exit Q2 in acceptable ranges for supplies . . . supplies revenue declining
13                       6%, partially due to our focus on reducing channel inventory.” 26

14                      “[S]upplies revenue declining 12% as we reduced our channel inventory. We are
                         now within our acceptable ranges for channel inventory on a consolidated basis, but
15                       the demand environment remains a headwind. . . . IPG revenue declined generally as
16                       we expected, due to the . . . IPG’s continued focus on reducing excess channel
                         inventory. . . . To address the question on the supplies decline and how much of that
17                       was due to channel inventory, the vast majority of the decline was due to channel
                         inventory corrections . . . this quarter . . . we would like to take channel inventories
18                       down a little bit in Q3.”27
19                      “We need to reduce channel inventory through close inspection and end user
20                       demand stimulation. . . . [W]e did end with higher channel inventories than the

21

22
     22
          Q4 2010 earnings call; November 22, 2010.
23
     23
          Q1 2011 earnings call; February 22, 2011.
24
     24
          Q3 2011 earnings call; August 18, 2011.
25
     25
          Q4 2011 earnings call; November 21, 2011.
26
     26
          Q1 2012 earnings call; February 22, 2012.
27
     27
          Q2 2012 earnings call; May 23, 2012.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                            - 60 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 65 of 81




 1                       underlying demand would suggest and that was especially true for ink supplies.
                         What we need to do in that space is continue to focus on channel inventory.” 28
 2
                        “[C]hannel inventory levels are within our acceptable ranges. Specifically with ink
 3                       supplies channel inventory though, we will be continuing to reduce the level . . . .”
                         29
 4

 5                      “Supplies were 66% of the mix, roughly flat year over year, and we continue to
                         manage channel inventory down with dollar declines for the sixth quarter in a row
 6                       in Supplies. Channel inventory is within our acceptable ranges. . . . We have been
                         dogged by ink supplies channel inventory being higher than we would like now for
 7                       several quarters, and it is now well within the range. I think it’s something like, from
 8                       the peak, something like 27% down year over year.” 30

 9                      “Supplies were 68% of the revenue mix, up from the prior year, driven by toner. Our
                         channel inventory continues to be within acceptable ranges. . . . [O]ur supplies
10                       channel inventory has come into line.”31
11                      “Supplies revenue declined 4% against prior year . . . . Our overall channel
12                       inventory has moved slightly above our target range. This was partly driven by
                         supplies demand from our channel partners seeking to maintain service and
13                       reliability levels to their customers. We need to bring down channel inventory in
                         the fourth quarter. . . . But as we mentioned, we do have a little bit more work to do
14                       to bring down supplies channel inventory.”32
15                      “[S]upplies channel inventory levels are back down within our targeted range.”33
16
                        “Supplies revenue was down 3% over the prior year period, . . . Supplies softness
17                       was attributable to weakness in toner. Softer toner drove channel inventory levels
                         marginally up above our target range. We’re actively managing this . . . .”34
18
                        “[S]upplies . . . inventory levels remain very slightly above our target range this
19                       was primarily due to softer toner sales in Europe but we did make progress reducing
                         overall toner channel inventory in the quarter.”35
20

21
     28
          Q3 2012 earnings call; August 22, 2012.
22
     29
          Q4 2012 earnings call; November 20, 2012.
23
     30
          Q1 2013 earnings call; February 21, 2013.
24
     31
          Q2 2013 earnings call; May 22, 2013.
25
     32
          Q3 2013 earnings call; August 21, 2013.
26
     33
          Q4 2013 earnings call; November 26, 2013.
27
     34
          Q1 2014 earnings call; February 20, 2014.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                            - 61 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 66 of 81




 1                      “Supplies channel inventory levels decline on a year-over-year basis but have
                         increased sequentially and are above our target range. We expect to bring inventory
 2                       levels back within the range in the Fourth Quarter and anticipate this will pressure
                         our fourth quarter supplies revenue.”36
 3

 4                      “[S]upplies revenue was $3.6 billion, down 7% over the prior year period, due to
                         softer demand and a reduction in channel inventory. As a result, we ended the
 5                       quarter with ink and toner supplies channel inventory well within our target
                         range.”37
 6
                        “We will manage supplies channel inventory closely while driving further stability
 7
                         and supplies revenue in FY15.”38
 8
                        “We exited the quarter with supplies channel inventory slightly above our desired
 9                       range, due to a slowdown in sales in April. We expect to reduce channel inventory
                         levels in the second half, and we’ll continue to closely monitor demand trends.” 39
10
                        “Channel inventory for hardware and supplies was above our desired ranges due to
11                       expected business continuity planning around the separation, as well as softer than
12                       expected market demand. We expect to reduce channel inventory levels in Q4. . . .
                         We are going to bring channel inventory levels back down.”40
13
              183.       In sum, there can be no doubt that Defendants understood and closely managed HP’s
14
     channel inventory levels throughout the Class Period.
15
              B.         The Newly Formed and Supplies-Focused Nature of HP Supports
16                       Scienter

17            184.       Defendants knew that HP’s spin-off at the outset of the Class Period was a “milestone

18 marker.” Indeed, as Defendant Weisler explained to analysts after the Class Period, “the whole

19 genesis behind the separation was that, as 2 smaller more nimbler companies, we would be able to

20 focus on our particular market segments, make the right investment calls that affect our company.”

21 For HP, the focus could now be on “the Printing business” so that when “[w]e wake up every day,

22
     35
          Q2 2014 earnings call; May 22, 2014.
23
     36
          Q3 2014 earnings call; August 20, 2014.
24
     37
          Q4 2014 earnings call; November 25, 2014.
25
     38
          Q1 2015 earnings call; February 24, 2015.
26
     39
          Q2 2015 earnings call; May 21, 2015.
27
     40
          Q3 2015 earnings call; August 20, 2015.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 62 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 67 of 81




 1 we think about Printing and Personal Systems, it’s all we do.” Defendants emphasized that “our

 2 leadership team [is] completely focused on two segments instead of six segments” and the Board,

 3 whose meetings were attended by Defendants Weisler and Lesjak during the Class Period, was

 4 “totally focused on two businesses instead of six” and “spen[t] all their time focused on just two

 5 segments.”

 6            185.       In fact, during the Class Period, Defendants – the leaders of the new Supplies-focused

 7 HP – could, and admittedly did, spend HP’s “entire Board meeting almost on print”; “invest in

 8 printing in a way that we have not invested in printing because of the demands of the Company”;

 9 “drill down” on the “detail[s]” and “specifics” of the Supplies business in detailed operational

10 reviews; “go deep” into the business results during “[Weisler’s] weekly reviews with the team”; and

11 conduct multi-day QBRs during which they “dove deep[]” into the Supplies business. Because

12 Defendants’ new, more nimble Company allowed them to devote their efforts, time, and investments

13 on the Supplies business, Defendants knew or were reckless in not knowing of the pull-in scheme

14 and its devastating impact on the fundamentally important business segment and biggest source of

15 profits.

16            C.         Defendants’ Conscious Omission of Tier 2 Inventory from Their
                         Public Statements Supports Scienter
17
              186.       Defendants were aware or reckless in not knowing that their statements regarding
18
     channel inventory omitted Tier 2 inventory, rendering them incomplete and misleading. Indeed,
19
     Defendant Lesjak’s Finance Department set the WOS ceilings, which excluded Tier 2 inventory, for
20
     the Supplies business. SEC Order, ¶14. Defendants excluded Tier 2 from their public statements
21
     even though HP tracked Tier 2 inventory data and “estimated its Tier 2 channel inventory” internally
22
     throughout the Class Period. Id., ¶15. Further, Defendant Lesjak’s department routinely monitored
23
     inventory levels using weekly “‘flash’” reports during the Class Period.41 Id., ¶17.
24

25

26   41
       In fact, “in late 2015 and early 2016, as WOS in each of HP’s three regions . . . exceeded their
   ceilings, HP’s worldwide executives demanded that regional managers remain within their WOS
27
   ranges while still delivering sales and operating profit targets,” compelling its managers to
   manipulate WOS by engaging in “‘simultaneous sell-in/sell-through’” sales. SEC Order, ¶¶30, 33.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                          - 63 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 68 of 81




 1            187.       In addition, at the close of the Class Period, Defendant Lores admitted that it was his

 2 responsibility to monitor Tier 1 and Tier 2 channel inventory levels:

 3            [W]e will reduce Tier 1 and Tier 2 supplies channel inventory levels during Q3 and
              Q4. Following these one-time reductions of inventory, we will reduce and tighten
 4            the desired ranges for ink and toner in each region. It will be critical, as it is today,
              for me to hold the sales teams accountable to remain within the ranges going
 5            forward.

 6            188.       Moreover, by virtue of Defendants’ prior positions at HPC, they were highly familiar

 7 with monitoring WOS levels and Tier 2 inventory levels. See §§VIII.A.4., VIII.A.6. For example,

 8 prior to the Class Period, Defendant Weisler acknowledged that he monitored “the total inventory

 9 across Tier 1 and Tier 2 channels.” Further, in response to a question during a June 21, 2016

10 investor call regarding Defendants’ ability to track channel inventory – particularly the “sell-

11 through” of supplies from Tier 1 to Tier 2 and the “sell-out” of supplies from Tier 2 to end users –

12 Defendants Weisler and Lesjak explained:

13            [Defendant Weisler:] [O]f course [we’re] able to triangulate what we sell-through
              as well is what is reported as sell-out across our systems and because there are
14            obviously compensation incentives to the channel only based on sell-through and
              sell-out, it’s incumbent on those partners to provide us with that information.
15
              [Defendant Lesjak:] [S]o, there’s fairly regular reporting and it’s been the case
16            for some time, so that we can really understand what’s going on, certainly within
              Tier 1 globally. Tier 2 is maybe a bit spottier and we are increasing what we are
17            doing in that space but, we’ve got a pretty robust process already.

18            189.       Nevertheless, throughout the Class Period, “on quarterly earnings calls between

19 November 2015 and June 2016, [Defendants] repeatedly made disclosures regarding the level of its

20 channel inventory relative to the company’s ‘target weeks of supply range.’” SEC Order, ¶44. For

21 example, on a May 25, 2016 earnings call with analysts, Defendant Weisler stated, “[w]e are now

22 within our targeted ranges.” Likewise, Defendant Lesjak confirmed, “[w]e reduced channel

23 inventory in the quarter . . . and channel inventory was within our targeted range.” These

24 statements were knowingly misleading because Defendants knew of, but omitted, the existence of

25 significant Tier 2 inventory. As the SEC Order concluded: “Undisclosed to the market, HP only

26 included its Tier 1 channel partners’ inventory in its WOS calculation . . . meaning that disclosures

27 about the company’s position relative to its channel inventory ceiling only told part of the story

28 regarding HP’s channel health.” SEC Order, ¶15. Indeed, “[b]ecause HP’s disclosures only
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                           - 64 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 69 of 81




 1 described its Tier 1 channel inventory, this additional [Tier 2] inventory was not part of HP’s

 2 channel inventory disclosures.” Id., ¶33.

 3            D.         Defendants Weisler’s and Lesjak’s SOX Certifications and Signing of
                         SEC Filings Support Scienter
 4
              190.       Defendants’ scienter is also underscored by the Sarbanes-Oxley certifications signed
 5
     by Defendants Weisler and Lesjak throughout the Class Period, which acknowledged their
 6
     responsibility to investors for establishing and maintaining controls to ensure that material
 7
     information about HP was made known to them and that the Company’s disclosure controls were
 8
     operating effectively.
 9
              191.       During the Class Period, Defendants Weisler and Lesjak repeatedly certified that they
10
     had undertaken an assessment and evaluation of HP’s disclosure controls to ensure that their SEC
11
     filings did not contain any false information, including controls designed to ensure all relevant and
12
     material information is reviewed by Defendants Weisler and Lesjak prior to certifying those filings
13
     pursuant to Sarbanes-Oxley. This further establishes that Defendants Weisler and Lesjak knowingly
14
     misled the market, or were reckless in making such representations and executing such certifications
15
     because they were at that time aware of and/or recklessly disregarded the existence of the pull-in
16
     scheme and its effect on HP’s public statements.
17
              E.         The Magnitude of the Scheme Supports Scienter
18
              192.       Illustrative analyses of the quarterly impact of the pull-in scheme conducted by Lead
19
     Plaintiff demonstrate the magnitude of Defendants’ fraud. These analyses, in combination with the
20
     SEC Order, provide strong evidence of the pull-in scheme’s devastating impact on HP’s reported
21
     revenues and profit margins in each of the quarterly results presented during the Class Period.
22
              193.       As detailed herein, Defendants’ pull-in scheme caused at least $700 million of excess
23
     inventory to build up in the channel during the Class Period. 42 The scenarios presented below show
24
     the quarter-by-quarter build-up of the $700 million of excess channel inventory. Lead Plaintiff
25
     42
       On May 25, 2016, Defendants disclosed a negative $257 million revenue impact for Q2 2016 to
26
   reduce excess channel inventory. On June 21, 2016, Defendants announced that HP would incur an
   additional $450 million revenue reduction across Q3 2016 and fourth quarter fiscal 2016 (“Q4
27
   2016”) to reduce excess channel inventory. Defendants disclosed additional, smaller channel
   inventory reductions in Q1 2017 and Q2 2017.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 65 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 70 of 81




 1 presents several scenarios that assume varying levels of excess inventory build-up per quarter.

 2 Notably, the trend of excess inventory build-up over time applied in Lead Plaintiff’s analyses is

 3 consistent with the SEC Order’s conclusion that excess inventory in the channel increased over time,

 4 as distribution partners took on more and more supplies due to excessive discounts that they were

 5 unable to sell through to end users who did not want or need the supplies:

 6                   Channel inventory . . . refers to inventory sold by HP to its distribution
              channel that has not yet been sold to end users. Increasing channel inventory
 7            indicates that HP has sold more to its channel partners than the channel is selling
              to end users.
 8
                                                  *      *       *
 9
               [The pull-in scheme] accelerated in late 2015 and early 2016, with HP managers
10              offering steeper end-of-quarter discounts in order to meet quarterly sales targets.

11                                                *      *       *

12                   This pattern led to a . . . trend of increasing channel inventory and lower
              margin sales that continued over multiple quarters. HP’s Supplies . . . channel
13            inventory increased from the middle of its WOS ranges in the fourth quarter of 2014,
              to above its WOS range by the end of the second quarter in 2015.
14
              194.       Indeed, after the Class Period, Defendant Lesjak acknowledged that the increase in
15
     excess channel inventory “in Q3 of 2015 . . . was very significant.”
16
              195.       In each of the scenarios presented below, the amount of excess channel inventory
17
     added during a particular quarter is compared to HP’s reported sales during that quarter. As
18
     described herein, the sales associated with Defendants’ pull-in scheme caused the increase in
19
     Supplies channel inventory because HP’s distribution channel partners “already had what they
20
     viewed to be sufficient inventory [and] demanded steeper discounts to offset the cost of holding the
21
     additional inventory” – i.e., holding excess channel inventory. SEC Order, ¶32. The analyses show
22
     that reported Supplies sales were materially inflated as a result of the pull-in scheme.
23
              196.       Next, Lead Plaintiff calculated “Adjusted Printing operating profit margin” and
24
     “Adjusted gross margin” – what quarterly operating profit and gross margin would have been absent
25
     the steep discounting associated with the pull-in scheme – by estimating the discount HP applied to
26
     sales as part of pull-in scheme. Lead Plaintiff applied an estimated discount of 30%, which is
27
     conservative in light of the SEC’s finding that “[t]o entice distributors to take additional product,
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                      - 66 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 71 of 81




 1 sales managers offered discounts, in some instances in excess of forty percent . . . .” Id., ¶26. The

 2 analyses show that HP’s Class Period operating profit margins and gross margins were materially,

 3 negatively impacted.

 4             197.       The following table illustrates the pull-in scheme’s material impact on reported

 5 revenues, operating profit margins, and gross margins prior to and throughout the Class Period based

 6 on five different scenarios that assume varying levels of excess channel inventory build-up (e.g.,

 7 Scenario 1 assumes the $700 million of excess inventory was spread equally across the four

 8 applicable quarters, while Scenario 2 assumes that $200 million of the $700 million of excess

 9 inventory was present in the first applicable quarter).43 Under any scenario, the pull-in scheme had a

10 drastic impact on HP’s most important metrics, further evidencing Defendants’ scienter:

11                                                                                           Q1 2015     Q2 2015 Q3 2015 Q4 2015 Q1 2016
              Total excess channel inventory at end of the quarter                           $    -      $    175 $     350 $    525 $    700
              Excess channel inventory added during the quarter                              $    -      $    175 $     175 $    175 $    175
12
              Estimated pull-in sales as a % of Supplies sales (as reported)                        0%          5%        5%       5%       6%
     Scenario
              Adjusted Printing operating profit margin                                          19.2%       19.0%     18.7%    18.2%    17.9%
13      1
              Estimated impact of pull-in sales on Printing operating margin (as reported)        0.0%       -4.1%     -4.5%    -4.7%    -5.2%
              Adjusted gross margin                                                              23.4%       24.2%     24.0%    24.9%    19.0%
14            Estimated impact of pull-in sales on gross margin (as reported)                     0.0%       -0.6%     -0.7%    -0.6%    -1.8%
                                                                                             Q1 2015     Q2 2015 Q3 2015 Q4 2015 Q1 2016
15            Total excess channel inventory at end of the quarter                           $    -      $    200 $     400 $    600 $    700
              Excess channel inventory added during the quarter                              $    -      $    200 $     200 $    200 $    100
16   Scenario
              Estimated pull-in sales as a % of Supplies sales (as reported)                        0%          5%        6%       6%       3%
              Adjusted Printing operating profit margin                                          19.2%       19.2%     18.8%    18.3%    17.5%
        2
              Estimated impact of pull-in sales on Printing operating margin (as reported)        0.0%       -4.6%     -5.1%    -5.4%    -3.0%
17            Adjusted gross margin                                                              23.4%       24.2%     24.0%    24.9%    18.9%
              Estimated impact of pull-in sales on gross margin (as reported)                     0.0%       -0.7%     -0.8%    -0.7%    -1.1%
18                                                                                           Q1 2015     Q2 2015 Q3 2015 Q4 2015 Q1 2016
              Total excess channel inventory at end of the quarter                           $    -      $      50 $    200 $    400 $    700
19            Excess channel inventory added during the quarter                              $    -      $      50 $    150 $    200 $    300
              Estimated pull-in sales as a % of Supplies sales (as reported)                        0%          1%        4%       6%      10%
     Scenario
20      3
              Adjusted Printing operating profit margin                                          19.2%       18.5%     18.5%    18.3%    18.5%
              Estimated impact of pull-in sales on Printing operating margin (as reported)        0.0%       -1.2%     -3.9%    -5.4%    -8.5%
              Adjusted gross margin                                                              23.4%       24.0%     23.9%    24.9%    19.3%
21
              Estimated impact of pull-in sales on gross margin (as reported)                     0.0%       -0.2%     -0.6%    -0.7%    -3.1%

22

23   43
             Although not modeled in the scenarios below, the pull-in scheme also had a material negative
     impact on Q2 2016 Supplies revenue and profit margins. Defendants took a $250 million channel
24
     inventory reduction on May 25, 2016, but HP’s distribution channel partners continued to hold at
     least $450 million of excess channel inventory during the quarter – as recognized by the $450
25
     million inventory reduction taken less than one month later, on June 21, 2016. As described herein,
     to induce distribution channel partners to make additional supplies purchases despite the significant
26
     excess inventory they already held, Defendants had to offer steeper and steeper sales discounts. The
     excessive discounting resulted in low-margin sales, which had a material negative impact on
27
     reported profit margins and gross margins during Q2 2016.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                                                        - 67 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 72 of 81




 1                                                                                           Q1 2015     Q2 2015 Q3 2015 Q4 2015 Q1 2016
              Total excess channel inventory at end of the quarter                           $    -      $    100 $    300 $    600 $    700
              Excess channel inventory added during the quarter                              $    -      $    100 $    200 $    300 $    100
 2
              Estimated pull-in sales as a % of Supplies sales (as reported)                        0%          3%       6%       9%       3%
     Scenario
              Adjusted Printing operating profit margin                                          19.2%       18.7%    18.8%    18.8%    17.5%
 3      4
              Estimated impact of pull-in sales on Printing operating margin (as reported)        0.0%       -2.4%    -5.1%    -7.8%    -3.0%
              Adjusted gross margin                                                              23.4%       24.1%    24.0%    25.0%    18.9%
 4            Estimated impact of pull-in sales on gross margin (as reported)                     0.0%       -0.4%    -0.8%    -1.1%    -1.1%
                                                                                             Q1 2015     Q2 2015 Q3 2015 Q4 2015 Q1 2016
 5            Total excess channel inventory at end of the quarter                           $    -      $    100 $    400 $    600 $    700
              Excess channel inventory added during the quarter                              $    -      $    100 $    300 $    200 $    100
 6   Scenario
              Estimated pull-in sales as a % of Supplies sales (as reported)                        0%          3%       9%       6%       3%
              Adjusted Printing operating profit margin                                          19.2%       18.7%    19.2%    18.3%    17.5%
        5
              Estimated impact of pull-in sales on Printing operating margin (as reported)        0.0%       -2.4%    -7.4%    -5.4%    -3.0%
 7            Adjusted gross margin                                                              23.4%       24.1%    24.1%    24.9%    18.9%
              Estimated impact of pull-in sales on gross margin (as reported)                     0.0%       -0.4%    -1.1%    -0.7%    -1.1%
 8
               198.       The analyses in the table above establish that regardless of the rate at which channel
 9
     inventory increased, the undisclosed pull-in scheme had a material and significantly negative impact
10
     on HP’s reported revenues and profit margins in quarters prior to and during the Class Period.
11
     Significantly, Lead Plaintiff’s analyses are corroborated by the SEC’s finding that HP’s “use of the
12
     [pull-in scheme] caus[ed] decreased margins and increased channel inventory.” SEC Order, ¶3.
13
     Similarly, the SEC confirmed that “HP’s end-of-quarter accelerations and pull-ins were at lower
14
     profit margins than if the sales had materialized in line with anticipated demand.” Id., ¶19. The
15
     pull-in scheme’s significant impact on HP’s most important metrics provides further evidence of
16
     Defendants’ scienter.
17

18 IX.         LOSS CAUSATION
               199.       Defendants’ wrongful conduct, as alleged herein, directly and proximately caused
19
     Lead Plaintiff’s and Class members’ economic loss. Lead Plaintiff’s claims for securities fraud are
20
     asserted under the fraud-on-the-market theory of reliance. The markets for HP’s common stock
21
     were open, well-developed, and efficient at all relevant times. During the Class Period, as detailed
22
     herein, Defendants made false and misleading statements regarding Supplies pricing, gross margins,
23
     operating profit, channel inventory, and revenue. Defendants’ conduct artificially inflated the price
24
     of HP common stock and operated as a fraud or deceit on the Class.
25
               200.       The Class Period inflation in HP’s stock price was removed when information
26
     concealed by Defendants’ misleading statements was revealed to the market. The information was
27
     disseminated through partial disclosures that revealed the nature and effect of Defendants’ alleged
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                                                       - 68 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 73 of 81




 1 conduct. These disclosures, as more particularly described below, removed artificial inflation from

 2 HP common stock, causing economic injury to Lead Plaintiff and other members of the Class.

 3            201.       The corrective impact of the partial disclosures during the Class Period alleged

 4 herein, however, was tempered by Defendants’ continued false and misleading statements that

 5 continued to conceal the true nature of Defendants’ fraud. Each partial disclosure did not on its own

 6 fully remove the inflation from HP’s stock price, because it only partially revealed the nature and

 7 extent of the fallout from Defendants’ previously misrepresented and concealed conduct.

 8 Defendants’ continued misrepresentations maintained the price of HP common stock at a level that

 9 was inflated by fraud, inducing members of the Class to continue purchasing shares in HP even after

10 Defendants’ partial disclosures.

11            202.       The disclosures that corrected the market price to eliminate the inflation maintained

12 by Defendants’ fraud are detailed below. These stock price declines were due to firm-specific,

13 fraud-related disclosures and not the result of market, industry, or firm-specific, non-fraud factors.

14 The following stock price declines are not necessarily comprehensive since fact and expert discovery

15 are not complete.

16            203.       A partial disclosure entered the market on November 24, 2015, when HP filed

17 disappointing Q4 2015 financial results on Form 10-Q and disclosed disappointing operating profit

18 and gross margins caused by weakness in the Supplies business. As a result of the November 24,

19 2015 partial disclosure, the price of HP stock declined 13.6% on volume of more than 71.9 million

20 shares to close at $12.64 per share on November 25, 2015. In contrast to the 13.6% decline in HP

21 common stock, the S&P 500 Index and the S&P Information Technology Index were flat. 44

22            204.       Despite the negative news disclosed on November 24, 2015, Defendants falsely

23 reassured the market on the November 24, 2015 earning call that the disappointing financial results

24 stemmed from currency and competitive pricing issues, not from anything occurring internally at the

25 Company: “The most significant factor [since the inaugural Security Analyst Meeting] was the

26 continued effects of currency movements that have accelerated pricing pressures.” Defendants’

27   44
        For purposes of comparing its stock price performance vis-à-vis its peers and relevant market,
     HP referred investors to the S&P 500 Index and the S&P Information Technology Index.
28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 69 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 74 of 81




 1 continued misleading statements and omissions regarding the pull-in scheme maintained artificial

 2 inflation in the price of HP’s common stock.

 3            205.       On January 7, 2016, Wells Fargo Securities downgraded HP from “Outperform” to

 4 “Market Perform” due to stagnated growth and “pressures in . . . printer segments [that] are likely to

 5 continue in FY16.” Wells Fargo also highlighted “lower supplies demand with stabilization only

 6 coming in H2 17.” As a result of the January 7, 2016 downgrade, the price of HP stock declined

 7 4.6% on volume of more than 25.4 million shares to close at $10.77 per share on January 7, 2016. In

 8 contrast to the 4.6% decline in HP common stock, the S&P 500 Index was flat and the S&P

 9 Information Technology Index was down only 3%.

10            206.       On February 24, 2016, HP filed disappointing Q1 2016 financial results on Form 10-

11 Q and disclosed disappointing operating profit and margins caused by weakness in the Supplies

12 business. As a result of the February 24, 2016 partial disclosure, the price of HP stock declined

13 4.4% on volume of more than 35.6 million shares to close at $10.34 per share on February 25, 2016.

14 In contrast to the 4.4% decline in HP common stock, the S&P 500 Index and the S&P Information

15 Technology Index both increased slightly.

16            207.       Despite the negative news disclosed on February 24, 2016, Defendants falsely

17 reassured the market on a February 24, 2016 earnings call that the disappointing financial results

18 stemmed from currency and competitive pricing issues, not from anything occurring internally at the

19 Company: “And the pressure there was really around very competitive pricing environments related

20 to currency . . . .” Defendants also stated that “we made solid progress on our core and growth

21 initiatives.” Defendants’ continued misleading statements and omissions regarding the pull-in

22 scheme maintained artificial inflation in the price of HP’s common stock.

23            208.       On June 21, 2016, Defendants held a conference call for analysts and investors during

24 which they revealed that HP would reduce Supplies channel inventory by $450 million and, as a

25 result, Supplies revenue would be reduced by $450 million over the second half of fiscal 2016.

26 Defendants also announced a complete overhaul of HP’s Printing sales model that “will focus more

27 on selling through the value of our branded supplies products and less through promotions and

28 pricing.” As a result of the June 21, 2016 disclosure, the price of HP stock declined 5.4% on volume
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 70 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 75 of 81




 1 of more than 18.2 million shares to close at $12.61 per share on June 22, 2016. In contrast to the

 2 5.4% decline in HP common stock, the S&P 500 Index increased slightly and the S&P Information

 3 Technology Index was flat. HP stock continued to fall on this news, closing at $11.55 per share on

 4 June 27, 2016 – a 13.3% decline from the stock price immediately preceding the June 21, 2016

 5 announcement.

 6 X.         APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND THE
              FRAUD-ON-THE-MARKET DOCTRINE
 7
              209.       Lead Plaintiff will rely upon the presumption of reliance established by the fraud-on-
 8
     the-market doctrine in that, among other things:
 9
                         (a)    Defendants made public misrepresentations or failed to disclose material facts
10
     during the Class Period;
11
                         (b)    The omissions and misrepresentations were material;
12
                         (c)    HP common stock traded in an efficient market;
13
                         (d)    The misrepresentations alleged would tend to induce a reasonable investor to
14
     misjudge the value of HP common stock; and
15
                         (e)    Lead Plaintiff and other members of the Class purchased HP common stock
16
     between the time Defendants misrepresented or failed to disclose material facts and the time the true
17
     facts were disclosed, without knowledge of the misrepresented or omitted facts.
18
              210.       At all relevant times, the market for HP common stock was efficient for the following
19
     reasons, among others:
20
                         (a)    HP common stock met the requirements for listing, and was listed and
21
     actively traded on the NYSE, a highly efficient and automated market;
22
                         (b)    As a regulated issuer, HP filed periodic public reports with the SEC; and
23
                         (c)    HP regularly communicated with public investors via established market
24
     communication mechanisms, including through regular dissemination of press releases on the major
25
     news wire services and through other wide-ranging public disclosures, such as communications with
26
     the financial press, securities analysts and other similar reporting services.
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                          - 71 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 76 of 81




 1 XI.        THE STATUTORY SAFE HARBOR DOES NOT APPLY TO
              DEFENDANTS’ MISLEADING STATEMENTS AND MATERIAL
 2            OMISSIONS
 3            211.       Many (if not all) of Defendants’ false and misleading statements during the Class

 4 Period were not forward-looking statements (“FLS”) and/or identified as such by Defendants, and

 5 thus did not fall within any “Safe Harbor.”

 6            212.       Defendants’ verbal “Safe Harbor” warnings accompanying its oral FLS issued during

 7 the Class Period were ineffective to shield those statements from liability.

 8            213.       Defendants are also liable for any false or misleading FLS pleaded because, at the

 9 time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

10 authorized and/or approved by an executive officer of HP who knew that the FLS was false or

11 misleading. Further, none of the historic or present tense statements made by Defendants were

12 assumptions underlying or relating to any plan, projection or statement of future economic

13 performance, as they were not stated to be such assumptions underlying or relating to any projection

14 or statement of future economic performance when made.

15 XII.       CLASS ACTION ALLEGATIONS
16            214.       Lead Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

17 Rules of Civil Procedure on behalf of all persons who purchased or otherwise acquired HP common

18 stock during the Class Period. Excluded from the Class are Defendants and their families, the

19 officers and directors of the Company, at all relevant times, members of their immediate families and

20 their legal representatives, heirs, successors or assigns, and any entity in which Defendants have or

21 had a controlling interest.

22            215.       The members of the Class are so numerous that joinder of all members is

23 impracticable. The Company’s stock is actively traded on the NYSE, and there were approximately

24 1.8 billion shares of HP stock outstanding during the Class Period. While the exact number of Class

25 members is unknown to Lead Plaintiff at this time and can only be ascertained through appropriate

26 discovery, Lead Plaintiff believes that there are hundreds or thousands of members in the proposed

27 Class. Record owners and other members of the Class may be identified from records maintained by

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                          - 72 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 77 of 81




 1 HP or its transfer agents and may be notified of the pendency of this action by mail, using the form

 2 of notice similar to that customarily used in securities class actions.

 3            216.       Common questions of law and fact predominate and include: (i) whether Defendants

 4 violated the 1934 Act; (ii) whether Defendants omitted and/or misrepresented material facts; (iii)

 5 whether Defendants knew or recklessly disregarded that their statements were false and misleading;

 6 and (iv) whether Defendants’ statements, omissions, and/or conduct artificially inflated the price of

 7 HP common stock and the extent and appropriate measure of damages.

 8            217.       Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

 9 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal

10 law that is complained of herein.

11            218.       Lead Plaintiff will fairly and adequately protect the interests of the members of the

12 Class and have retained counsel competent and experienced in class and securities litigation.

13            219.       A class action is superior to all other available methods for the fair and efficient

14 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

15 damages suffered by individual Class members may be relatively small per Class member, the

16 expense and burden of individual litigation make it impossible for members of the Class to

17 individually redress the wrongs done to them. There will be no difficulty in the management of this

18 action as a class action.

19                                                   COUNT I
                               For Violation of §10(b) of the 1934 Act and Rule 10b-5
20                                             Against All Defendants
21            220.       Lead Plaintiff incorporates ¶¶1-219 by reference.

22            221.       During the Class Period, Defendants disseminated or approved the false statements

23 specified above, which they knew or recklessly disregarded were misleading in that they contained

24 misrepresentations and failed to disclose material facts necessary in order to make the statements

25 made, in light of the circumstances under which they were made, not misleading.

26            222.       Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

27                       (a)     Employed devices, schemes, and artifices to defraud;

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                         - 73 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 78 of 81




 1                       (b)     Made untrue statements of material facts or omitted to state material facts

 2 necessary in order to make the statements made, in light of the circumstances under which they were

 3 made, not misleading; or

 4                       (c)     Engaged in acts, practices, and a course of business that operated as a fraud or

 5 deceit upon Lead Plaintiff and others similarly situated in connection with their purchases of HP

 6 common stock during the Class Period.

 7            223.       Lead Plaintiff and the Class have suffered damages in that, in reliance on the integrity

 8 of the market, they paid artificially inflated prices for HP common stock. Lead Plaintiff and the

 9 Class would not have purchased HP common stock at the prices they paid, or at all, if they had been

10 aware that the market prices had been artificially and falsely inflated by Defendants’ misleading

11 statements, omissions, and conduct.

12            224.       As a direct and proximate result of these Defendants’ wrongful conduct, Lead

13 Plaintiff and the other members of the Class suffered damages in connection with their purchases of

14 HP common stock at artificially inflated prices during the Class Period.

15                                                   COUNT II
                                         For Violation of §20(a) of the 1934
16                                          Act Against All Defendants
17            225.       Lead Plaintiff incorporates ¶¶1-224 by reference.

18            226.       During the Class Period, the Defendants acted as controlling persons of HP within the

19 meaning of §20(a) of the 1934 Act. By virtue of their positions and their power to control public

20 statements about the Company, the Individual Defendants had the power and ability to control the

21 actions of the Company and its employees. HP controlled the Individual Defendants and its other

22 officers and employees. By reason of such conduct, Defendants are liable pursuant to §20(a) of the

23 1934 Act.

24 XIII. PRAYER FOR RELIEF

25            WHEREFORE, Lead Plaintiff prays for judgment as follows:
26            A.         Determining that this action is a proper class action, certifying Lead Plaintiff as class
27 representatives under Rule 23 of the Federal Rules of Civil Procedure, and designating Lead

28 Plaintiff’s counsel as Class Counsel;
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                             - 74 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 79 of 81




 1            B.         Awarding Lead Plaintiff and the members of the Class damages and interest;

 2            C.         Awarding Lead Plaintiff’s reasonable costs, including attorneys’ fees; and

 3            D.         Awarding such equitable/injunctive or other relief as the Court may deem just and

 4 proper.

 5 XIV. JURY DEMAND

 6            Lead Plaintiff demands a trial by jury.
 7 DATED: April 21, 2021                                 ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
 8                                                       DARRYL J. ALVARADO
                                                         RACHEL A. COCALIS
 9

10
                                                                   s/DARRYL J. ALVARADO
11                                                                  DARRYL J. ALVARADO
12                                                       655 West Broadway, Suite 1900
                                                         San Diego, CA 92101
13                                                       Telephone: 619/231-1058
                                                         619/231-7423 (fax)
14                                                       dalvarado@rgrdlaw.com
                                                         rcocalis@rgrdlaw.com
15
                                                         Lead Counsel for Lead Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS - 4:20-
     cv-07835-JSW                                                                                     - 75 -
     4816-1772-1318.v1
     Case 4:20-cv-07835-JSW Document 37 Filed 04/21/21 Page 80 of 81




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on April 21, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ DARRYL J. ALVARADO
                                                         DARRYL J. ALVARADO
 8
                                                         ROBBINS GELLER RUDMAN
 9                                                              & DOWD LLP
                                                         655 West Broadway, Suite 1900
10                                                       San Diego, CA 92101-8498
                                                         Telephone: 619/231-1058
11                                                       619/231-7423 (fax)
12                                                       E-mail: dalvarado@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4816-1772-1318.v1
4/21/2021              Case 4:20-cv-07835-JSW Document 37  Filed 04/21/21 Page 81 of 81
                                                       CAND-ECF-

Mailing Information for a Case 4:20-cv-07835-JSW York County on
Behalf of the County of York Retirement Fund v. HP Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        Michael Albert
        malbert@rgrdlaw.com,MAlbert@ecf.courtdrive.com,e_file_SD@rgrdlaw.com

        Darryl James Alvarado
        dalvarado@rgrdlaw.com,E_File_SD@rgrdlaw.com,nhorstman@rgrdlaw.com

        Sara B. Brody
        sbrody@sidley.com,ddelarocha@sidley.com,sarah-hemmendinger-
        9052@ecf.pacerpro.com,sfdocket@sidley.com,sara-brody-9555@ecf.pacerpro.com

        Rachel A. Cocalis
        rcocalis@rgrdlaw.com,e_file_sd@rgrdlaw.com

        Matthew James Dolan
        mdolan@sidley.com,kblakeman@sidley.com,sfefilingnoitce@sidley.com,sfdocket@sidley.com,matthew-
        dolan-7481@ecf.pacerpro.com

        Brian Michael Lutz
        BLutz@gibsondunn.com

        Danielle Suzanne Myers
        dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

        Lissa Marie Percopo
        lpercopo@gibsondunn.com

        Darren Jay Robbins
        darrenr@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
    (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?106623873087811-L_1_0-1                                               1/1
